              Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 1 of 101




                             IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, STATE OF                   CIVIL ACTION NO.
CALIFORNIA, STATE OF COLORADO, STATE                 2:16-cv-00683-JD
OF CONNECTICUT, STATE OF GEORGIA,
STATE OF INDIANA, STATE OF MONTANA,
STATE OF NEVADA, STATE OF NORTH
CAROLINA, STATE OF TENNESSEE, STATE OF
WASHINGTON, STATE OF WISCONSIN,
COMMONWEALTH OF MASSACHUSETTS, and
COMMONWEATH OF VIRGINIA ex rel.
TIMOTHY SIRLS,

                    Plaintiff-Relator,

                      v.

KINDRED HEALTHCARE, INC.; KINDRED
HEALTHCARE OPERATING, INC.; KINDRED
HEALTHCARE SERVICES, INC.; KINDRED
NURSING CENTERS EAST, LLC; KINDRED
NURSING CENTERS WEST, LLC; KINDRED
NURSING CENTERS SOUTH, LLC; AND
KINDRED NURSING CENTERS NORTH, LLC,

Defendants.

                                                     JURY TRIAL DEMANDED




                            SECOND AMENDED COMPLAINT FOR
                    FALSE CLAIMS ACT VIOLATIONS- 31 USC § 3729, ET SEQ.
          Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 2 of 101




           This action is brought by Plaintiff-Relator, Timothy Sirls (“Relator”), by and

    through his undersigned attorneys, and on behalf of the United States of America (“United

    States”) and the States of California, Colorado, Connecticut, Georgia, Indiana, Montana,

    Nevada, North Carolina, Tennessee, Washington, and Wisconsin, and the Commonwealths

    of Virginia and Massachusetts (collectively, the “States” and, together with the United

    States, “the Government”) against Kindred Healthcare, Inc.; Kindred Healthcare Operating,

    Inc.; Kindred Healthcare Services, Inc.; Kindred Nursing Centers, East, LLC; Kindred

    Nursing Centers West, LLC; Kindred Nursing Centers South, LLC; and Kindred Nursing

    Centers North, LLC, who owned and operated 174 nursing homes identified in Exhibits

    “1” and “2”1 attached hereto (collectively, “Kindred” or “Defendants”) to recover damages

    and civil penalties pursuant to the False Claims Act, 31 U.S.C. §§ 3729, et seq. (“FCA”),

    and various state false claims acts2 for tens of thousands of false claims presented or caused


1
 Exhibit “1” identifies 95 nursing homes, listing the name, provider number, address, and dates of
ownership/operation by Kindred, and the wholly-owned corporate subsidiary through which Kindred
operated each facility during all or a portion of the time frame of January 1, 2008 to December 15, 2015.
Relator alleges that each facility listed in Exhibit “1” engaged in a routine pattern and practice of
presenting false claims or causing the same to be presented to federal and state governments during the
aforementioned timeframe. Exhibit “2” lists 79 additional Kindred nursing homes. As to the facilities
listed in Exhibit “2”, these nursing homes presented or caused to be presented false claims to federal and
state governments.
2
 The state false claims acts invoked for purpose of this case include: California (CALIFORNIA FALSE
CLAIMS ACT, Government Code §§ 12650-12656), Colorado (COLORADO MEDICAID FALSE
CLAIMS ACT, § 25.5-4-303.5, et seq.), Connecticut (CONNECTICUT FALSE CLAIMS ACT FOR
MEDICAL ASSISTANCE PROGRAMS, §17b-301, et seq.), Georgia (GEORGIA TAXPAYER
PROTECTION FALSE CLAIMS ACT, codified at §§ 23-3-120 to 23-3-127 and STATE FALSE
MEDICAID CLAIMS ACT, §§ 49-4-168 to 49-4-168.6), Indiana (INDIANA FALSE CLAIMS AND
WHISTLEBLOWER PROTECTION ACT, IC § 5-11-5.5, et seq.), Massachusetts (MASSACHUSETTS
FALSE CLAIMS ACT, MA ST 12, § 5, et seq.), Montana (MONTANA FALSE CLAIMS ACT, M.C.A.
§ 17-8-401, et seq.), Nevada (NEVADA- SUBMISSION OF FALSE CLAIMS TO STATE OR LOCAL
GOVERNMENT, NRS § 357.010, et seq.), North Carolina (NORTH CAROLINA FALSE CLAIMS
ACT, NC ST § 1-605, et seq.), Tennessee (TENNESSEE FALSE CLAIMS ACT, § 4-18-101, et seq. and
TENNESSEE MEDICAID FALSE CLAIMS ACT, TN ST § 71-5-181, et seq.), Virginia (VIRGINIA
FRAUD AGAINST TAXPAYERS ACT, VA ST § 8.01-216.1, et seq.), Washington (WASHINGTON
STATE MEDICAID FRAUD FALSE CLAIMS ACT, RCW §74.66.005, et seq.), and Wisconsin
                                                     1
          Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 3 of 101




    to be presented for payment or approval to Medicare and Medicaid by Defendants.

I.       INTRODUCTION

         1.     This case involves a nationwide scheme by Kindred, to obtain payment from

Medicare and Medicaid for necessary resident care that it claimed to have provided, but, in

fact, did not provide.

         2.     Kindred, which at all times pertinent was one of the largest and most

profitable conglomerates in the country, implemented and deliberately pursued a strategy to

recruit residents3 with high acuity levels (i.e., residents who were extremely dependent upon

staff for their most basic care needs) in order to allow it to reap higher Medicare and

Medicaid reimbursements. While pressuring its nursing homes to target and recruit

physically-dependent, seriously impaired residents, Kindred intentionally understaffed its

facilities in order to skim more money from federal and state healthcare payors. These

continuing practices not only violated the law but made it humanly and mathematically

impossible for the subject nursing homes to deliver essential care services that they claimed

to Medicare and Medicaid were required and provided. In short, Kindred was paid for

services it claimed to provide, but did not.

         3.     Medicare, a federal program, covers care in “skilled nursing facilities”

(“SNFs”) for a fixed period for those who need skilled nursing services following discharge

from a qualifying hospital stay. 42 U.S.C. § 1395i-3. Medicaid, a joint federal and state

program, covers long-term care in a “nursing facility” (“NF”) for those who are medically

qualified and dependent on staff for nursing care services. 42 U.S.C. § 1396a. Since a


(WISCONSIN FALSE CLAIMS FOR MEDICAL ASSISTANCE LAW, W.S.A. § 20.931, et seq.).
3
 The Social Security Act §§ 1810 and 1919, and 42 CFR § 483, et seq., refer to a nursing home patient as
a resident. The terms are used interchangeably herein.
                                                   2
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 4 of 101




single Kindred facility may and typically does serve residents in each program, the term “nursing

home” will refer to a facility with both Medicare and Medicaid residents. By reason of their loss

of physical function and cognitive decline, both Medicare and Medicaid residents may need

essential bedside care, which is also known as assistance with activities of daily living

(“ADL(s)”), including: (a) toileting assistance; (b) incontinent care and changing of wet and

soiled clothing and linen; (c) assistance transferring to chair and back; (d) assistance with

dressing; (e) assistance with bathing and personal hygiene; (f) assistance with turning and

repositioning immobile residents; (g) feeding assistance; (h) a.m. and p.m. care; and (i) exercise

or range of motion for debilitated residents.

        4.      When Kindred knowingly admitted Medicare and Medicaid residents, it knew that

it was required by law to provide these essential ADLs to every resident who needed them.

        5.      Despite its aggressive recruitment of residents who were dependent upon nursing

home staff for all or many of the labor-intensive ADLs listed above, Kindred deliberately limited

the number of staff members allowed to be on duty in its nursing homes. This practice made it

impossible for Kindred to deliver the ADL services that it claimed to Medicare and Medicaid

were provided to residents in an individualized resident document known as a Minimum Data

Set (“MDS”),4 as well as the Comprehensive Care Plan5 and daily ADL staff support and


4
  The MDS is a document that is required to be completed for every nursing home resident and submitted
to Medicare/Medicaid as a condition of payment. The MDS contains a list of specific ADLs required for
each resident, as well as a list of the ADL services the nursing home claimed to have provided (including
whether any of those services required the assistance of two staff members). A nursing home must
complete an MDS for each resident upon admission to the facility and then periodically update it at
specified times (five-day, 14-day, 30 day, quarterly, annually) and upon significant changes in the
resident’s condition. The MDS information is collected electronically by the facility and transmitted to
states and/or to the national MDS database at the Centers for Medicare and Medicaid (“CMS”). As the
Seventh Circuit has stated, the MDS “form is both a billing document and a care assessment certification
for Medicare and Medicaid....” United States of America ex rel. Absher v. Momence Meadows Nursing
Center, Inc., 764 F.3d 699, 703 (7th Cir. 2014).
5
  The facility must develop a Comprehensive Care Plan for each resident that includes measurable
                                                    3
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 5 of 101




performance records6 for each resident. As a consequence, Kindred residents were routinely

deprived of essential bedside care. Kindred employed “staffing ladders” and other mandatory

controls designed to limit labor hours and costs and deliberately forced its nursing homes to be

staffed at levels that were (a) incompatible with the amount of ADL services required by

residents, (b) insufficient to deliver the ADL services for which Kindred submitted claims for

payment from Medicare and Medicaid, (c) which resulted in Kindred violating both federal and

state false claims acts, and (d) neglected and harmed its most vulnerable residents.

        6.      The profound difference between the amount of ADL services that Kindred

claimed to have provided and the amount of those services that were humanly possible given

Kindred’s staffing is at the heart of this case.

        7.      Relator, who was the Director of Nursing Services (“DNS”) also known as the

Director of Nursing (“DON”) at Heritage Manor Healthcare Center (“Heritage Manor”) between


objectives and timetables to meet a resident’s medical, nursing, mental and psychosocial needs that are
identified in the comprehensive assessment. 42 CFR § 483.21(b). This document is part of each
resident’s medical record. The Comprehensive Care Plan must be:
         (i)      Developed within seven days after completion of the comprehensive assessment;
         (ii)     Prepared by an interdisciplinary team that includes the attending physician, a
                  registered nurse with responsibility for the resident, and other appropriate staff in
                  disciplines as determined by the resident’s needs, and, to the extent practicable, the
                  participation of the resident, the resident’s family or the resident’s legal
                  representative; and
         (iii)    Periodically reviewed and revised by a team of qualified persons after each
                  assessment.
The services provided or arranged by the facility also must:

        (i)     Meet professional standards of quality; and
        (ii)    Be provided by qualified persons in accordance with each resident’s written plan of
                care.

42 CFR § 483.21(b)(2)-(3).
6
 Additionally, facilities must have sufficient medical record documentation to justify the ADL
coding in each resident’s MDS for ADL care claimed to be required and provided to residents.

                                                    4
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 6 of 101




April 2014 and June 2014, has direct and independent knowledge of the following facts:

              a.      Kindred continually exerted pressure from the top down on its subject

       nursing homes to recruit highly-dependent residents who required assistance with labor-

       intensive ADL care.

              b.      Despite its aggressive recruitment of highly-dependent residents, Kindred

       deliberately employed a non-acuity-based staffing scheme that ignored the essential ADL

       care needs of its residents and caused the staffing levels/labor hours to be insufficient to

       meet the needs of its residents as defined by their MDSs and Comprehensive Care Plans.

              c.      Kindred’s systemic, non-acuity-based staffing practices resulted in

       dependent residents routinely not receiving the essential ADL care that Defendants

       certified such residents required and were provided and which directly resulted in

       resident neglect and harm.

              d.      Despite Kindred’s awareness of the care deprivations its staffing and

       resident recruitment practices caused, it refused to increase staffing levels or decrease the

       number of heavy care residents in the subject facilities to make it possible for the limited

       number of staff to deliver the essential ADL care required by dependent residents.

              e.      The staffing targets and resident recruitment targets that Kindred imposed

       and relentlessly enforced at its facilities made it humanly impossible for the limited

       numbers of staff to deliver the essential bedside care that Kindred claimed, in its MDSs,

       resident Comprehensive Care Plans and resident medical records, was necessary for and

       actually provided to its highly-dependent nursing home residents.

       8.     Relator has direct knowledge that Kindred understaffed each of the subject

nursing homes and quantified the extent to which it deprived residents of the basic ADL care that


                                                 5
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 7 of 101




was required and that Kindred claimed was provided. Kindred nonetheless submitted claims for

payment to the Government for ADL services that were mathematically and humanly impossible

for it to have provided.

        9.      While the gravamen of Relator’s claim, brought pursuant to federal and state

False Claims Acts, is that government payors were being billed for services that were not

provided, it is also the case here that Defendants have shortchanged care to their most

vulnerable resident population -- many of whom lack the capacity to complain on their own

-- in order to increase Kindred’s profits and raise the cash necessary to finance debt and

support excessive spending and its zealous acquisition strategy.

        10.     The false claims and statements in this case include tens of thousands of false

MDSs and Form CMS-1500s (“Form 1500s”)7 submitted to Medicare and Medicaid.

Kindred knew that payment from Medicare and Medicaid was conditioned on the accuracy

and truthfulness of the information contained in these MDSs and the Form 1500s, and that

the submission of false resident ADL information in these MDSs and concomitant false

representations in the Form 1500s may subject it to substantial criminal, civil and

administrative penalties. The false claims in this case also include the various other claims

for payment that Kindred submitted to Medicare and Medicaid (discussed more fully


7
 Form CMS-1500 requires the provider to certify, as a condition for payment, that, inter alia: (1) the
information on the form is “true, accurate and complete”; (2) it has “familiarized” itself “with all
applicable regulations, and program instructions”; (3) it has “provided or will provide sufficient
information required to allow the government to make an informed eligibility and payment decision”; (4)
the claim “complies with all applicable Medicare and/or Medicaid laws, regulations, and program
instructions”; and (5) “the services . . . were medically necessary and personally furnished” by either the
provider or an employee under the provider’s supervision.” CMS 1500, at 2 (emphasis added), available
at https://www.cms.gov/Medicare/CMS-Forms/CMS-Forms/CMS-Forms-Items/CMS1188854.html. As
detailed herein, Kindred submitted, or caused to be submitted, CMS 1500s for services it did not provide.
Medicare Claims Processing Manual, Chapter 26, Completing and Processing Form CMS 1500 Data Set,
publicly available at https://www.cms.gov/RegulationsandGuidance/Guidance/Manuals/downloads/
clm104c26.pdf.
                                                     6
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 8 of 101




below), certifying as a condition of payment that the care it claimed to have delivered

complied with federal and state laws.

II.    JURISDICTION AND VENUE

       11.      Relator brings this action on behalf of himself and on behalf of the United

States for Defendants’ violations of the FCA and on behalf of the States of California,

Colorado, Connecticut, Georgia, Indiana, Montana, Nevada, North Carolina, Tennessee,

Washington, and Wisconsin, and the Commonwealths of Virginia and Massachusetts, for

violations of their respective State False Claims Acts (collectively referred to as the “Qui

Tam States”).

       12.      This Court has both subject matter and personal jurisdiction under 31 U.S.C. §

3732, and 28 U.S.C. §§ 1331 and 1345, and supplemental jurisdiction to entertain common

law causes of action, as well as claims brought under state false claims acts under 28 U.S.C.

§ 1367(a) and 31 U.S.C. § 3732(b).

       13.      Venue is proper in the Eastern District of Pennsylvania pursuant to 31 U.S.C.

§ 3732 and 28 U.S.C. § 1391 because one or more of Defendants can (1) be found in, (2)

resides in, and (3) transacts business in this District, and because acts proscribed by 31

U.S.C § 3729 occurred in this District. For example, Defendants owned, operated, and

managed the Kindred Transitional Care and Rehabilitation Center--Wyomissing in Reading,

Berks County (provider number #395237). Further, the acts proscribed by 31 U.S.C § 3729

occurred at this Pennsylvania facility.

       14.      There has been no public disclosure of the allegations herein. To the extent

that there has been a public disclosure unknown to the Relator, he is the “original source”

under 31 U.S.C. § 3730(e)(4), and similar state laws. Relator has direct and independent


                                               7
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 9 of 101




knowledge of the information on which the allegations are based.

III.   THE PARTIES

       A.      RELATOR

        15.    Relator is a citizen of the United States and has standing to bring this action

under the FCA and the various state false claims acts.

       16.     Relator has complied with all procedural requirements of the laws under which this

case is brought.

        17.    Relator’s claims and this Complaint are not based upon allegations or transactions

which are the subject of a civil suit or an administrative civil money penalty proceeding in which

the Government is already a party, as enumerated in 31 U.S.C. § 3730(e)(3).

        18.    Relator brings this action based on his direct knowledge and, where indicated, on

information and belief. None of the actionable allegations set forth in this Complaint are based

on a public disclosure as set forth in 31 U.S.C. § 3730(e)(4).

        19.    Relator is the original source of the information upon which this Complaint is

based, and the facts alleged herein, as that phrase is used in the FCA and other laws at issue in

this Complaint.

       B.      DEFENDANTS

        20.    Defendant, Kindred Healthcare Inc. (“Kindred”), is a healthcare services

conglomerate incorporated in Delaware and headquartered in Louisville, Kentucky. Kindred,

through its subsidiaries operates a home health, hospice and community care business,

transitional care hospitals, inpatient rehabilitation hospitals, and contract rehabilitation services

business across the United States. As of June 30, 2015, Kindred reported that it provided

healthcare services through its subsidiaries at 2,730 locations in 47 states, including 96

                                                   8
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 10 of 101




transitional care hospitals, 16 in-patient rehabilitation hospitals, 90 nursing centers, 21 sub-acute

units, 656 home health, hospice and non-medical home care sites, 99 in-patient rehabilitation

units (hospital-based), and contract rehabilitation services at 1,752 sites.8 Excluding its

insurance company in the Cayman Islands, Kindred operated through 327 subsidiary companies

in 46 states and Puerto Rico.9 As of March 31, 2018, Kindred’s “Kindred at Home” division

primarily provided home health, hospice, and community care services from 606 sites of service

in 40 states. Kindred’s hospital division operated 75 TC hospitals (certified as long-term acute

care (“LTAC”) hospitals under the Medicare program) in 17 states. Kindred’s Rehabilitation

Services division operated 19 IRFs and 98 hospital-based acute rehabilitation units and provided

rehabilitation services primarily in hospitals and long-term care settings in 45 states.10

        21.    At all pertinent times, Kindred was one of the largest diversified providers of

post-acute services in the United States, pumping out revenues totaling over $31 billion from

2008 through 2014 (including approximately $5 billion in 2013 and $3.6 billion in 2014), a

substantial portion of which is derived through Medicare and Medicaid funding paid to

Kindred’s nursing home operations (skilled nursing facilities and nursing facilities). In its annual

SEC report for the period ending December 31, 2012, Kindred boasted that it was the fourth

largest skilled nursing facility provider in the nation, operating a national network of 223 nursing

homes with 27,142 licensed beds in 27 states.11 Prior to going private in May 2018, Kindred was the


8
  See Kindred’s Second Quarter 2015 Reports https://www.businesswire.com/news/home/
20150805006653/en/Kindred-Healthcare-Reports-Quarter-2015-Results. During the height of its nursing
home operations (from 2008 to 2014), Kindred operated more than 200 nursing homes across the United
States.
9
  See Kindred’s SEC 10-K Annual Report for fiscal year ending December 31, 2014.
10
   See Kindred’s SEC 10-Q Quarterly Report filed May 8, 2018. https://www.sec.gov/Archives/edgar/-
data/1060009/000156459018011897/knd-10q_20180331.htm
11
   See Kindred’s SEC 10-K Annual Report for fiscal year ending December 31, 2012. In 2013, to
support its expansion into long-term care hospitals and therapy providers, Kindred sold a number of its
nursing home facilities and, as of December 31, 2013, it operated 12,638 licensed beds in 23 states. By
                                                   9
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 11 of 101




376th ranked company in the Fortune 500 with assets of $6.11 billion.12

        22.     From 2008 to 2017, Kindred’s nursing home operations generated revenues

greater than $12.9 billion, based on a volume of over 50 million resident days. By far, the

largest purchaser of this nursing home care was the Government, with over 82% of these

revenues since 2008 being derived from the Medicare, Medicare Advantage and Medicaid.13

        23.     Kindred’s growth and diversification was financed by the nursing home14

Medicare/Medicaid reimbursement system. The guaranteed chunk of taxpayer cash derived from

Kindred’s nursing home operations provided the revenue stream necessary to service Kindred’s

debt.

        24.     Kindred is a Delaware corporation with its principal place of business located at

680 South Fourth Street, Louisville, Kentucky 40202-2412.

        25.     Kindred owns as a subsidiary, Kindred Healthcare Operating, Inc., which in turns

owns Kindred Nursing Centers East, LLC; Kindred Nursing Centers West, LLC; Kindred

Nursing Centers North, LLC; and Kindred Nursing Centers South, LLC. Additionally, Kindred

owns, as a subsidiary, Kindred Healthcare Services, Inc.

        26.     Kindred Healthcare Operating, Inc. is also a Delaware corporation with its

principal place of business located at 680 South Fourth Street, Louisville, Kentucky 40202-2412.

        27.     Kindred Healthcare Services, Inc. is also a Delaware corporation with its principal

place of business located at 680 South Fourth Street, Louisville, Kentucky 40202-2412.



2014, the number of nursing homes had been reduced further to 90, with 11,910 beds in 18 states.
12
   See https://fortune.com/fortune500/2017/kindred-healthcare/
13
   See Kindred’s SEC 10-K Annual Reports for fiscal year ending December 31, 2008 to 2014.
14
   For purposes of this Second Amended Complaint, the term “nursing home” means a dually certified
skilled nursing facility and nursing facility as such are defined in Sections 1819 and 1919 of the Social
Security Act, 42 U.S.C. §§ 1395i-3 and 1396r. Further, such term includes all state-licensed nursing
homes/nursing facilities.
                                                    10
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 12 of 101




       28.    Kindred Nursing Centers East, LLC; Kindred Nursing Centers West, LLC;

Kindred Nursing Centers South, LLC; and Kindred Nursing Centers North, LLC., hold the

licenses for approximately 90% of the nursing homes included in the attached Exhibits “1” and

“2.” As such, the overwhelming majority of Kindred’s nursing homes were directly controlled

and operated by the named Defendants. The principal place of business for each the Defendants

listed in this paragraph is 680 South Fourth Street, Louisville, Kentucky 40202-2412. Each

is a Delaware entity that, at all times material to this case, was a wholly-owned subsidiary of

Kindred. Defendants were regularly designated by Kindred as the legal entities owning and

operating those facilities in Exhibits “1” and “2.” As described in more detail below, each

of the aforementioned legal entities and nursing homes was merely an instrumentality or

conduit through which Kindred did business and operated the facilities listed in Exhibits “1”

and “2.”

       29.    Of particular relevance to this case are the 174 Kindred owned, operated,

managed, and/or maintained nursing homes listed in Exhibits “1” and “2” by name, address,

and provider number, including the facility in the Eastern District of Pennsylvania. These

nursing homes are both “skilled nursing facilities” and “nursing facilities” as defined by

Sections 1819 and 1919 of the Social Security Act, 42 U.S.C. §§ 1395i-3 and 1396r, as well

as by state laws and regulations governing the operation of nursing facilities. With respect

to each of the nursing homes listed in Exhibits “1” and “2,” Kindred entered into provider

agreements with Medicare and Medicaid and systematically presented false claims for

government payment under each facility’s unique provider number in violation of 31 U.S.C.

§ 3729, as described in more detail below.

       30.    As described in greater detail below, the facilities listed in Exhibits “l” and


                                              11
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 13 of 101




“2” were not only owned, operated, controlled, managed, and dominated by Defendants, but

were also mere agents, instrumentalities, or conduits through which Defendants did

business. Defendants managed, operated, obtained licenses, and distributed the revenues,

profits and assets for a national network of nursing homes, including the facilities listed in

Exhibits “1” and “2.” By reason of the conduct described herein, Defendants and the subject

nursing homes directly participated in the FCA violations described herein and were the alter

egos of one another, there being a sufficient unity of interest and ownership among and between

them that the acts of one were for the mutual benefit of and can be imputed to the others.

       31.     At all pertinent times, all Defendants acted as alter egos of each other, as an

integrated enterprise and as a single or joint employer.

IV.    MEDICARE, MEDICAID, AND KINDRED’S CERTIFIED CLAIMS OF STAFF
       AND CARE PROVIDED

       32.     The federal and state governments are the principal purchasers of nursing home

services, primarily through their Medicare and Medicaid programs. Medicare is a federal

Government health program primarily benefiting the elderly and disabled that is administered by

CMS. Medicare pays for short-term, post-acute nursing home care that includes SNFs. It covers

up to 100 days of nursing home services per episode of illness after a qualifying in-patient

hospital stay. Medicare’s payments to SNFs are for the provision of both skilled nursing services

and the ADLs needed by the Medicare beneficiary.

       33.     Congress created Medicaid at the same time it created Medicare in 1965 by

adding Title XIX to the Social Security Act. Medicaid is a public assistance program that pays

for medical expenses of primarily low-income residents. Funding for Medicaid is shared

between the federal Government and state governments. The federal government also separately

matches certain state expenses incurred in administering the Medicaid program. Medicaid pays
                                                12
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 14 of 101




for services pursuant to plans developed by the states and approved by the U.S. Department of

Health and Human Services (“HHS”) through CMS. 42 U.S.C. §§ 1396a(a)-(b). Medicaid pays

for long-term care in an NF, including ADLs, for those who are medically qualified and

dependent on staff for nursing care services. 42 U.S.C. § 1396a.

       34.     Federal law requires operators of both SNFs and NFs to conduct a comprehensive

assessment of each resident’s specific needs, and to submit the list of these needs to CMS. 42

U.S.C. § 1395i-3 (Medicare); 42 U.S.C. § 1396 (Medicaid). The nursing homes report this list

on the MDS -- for every resident in the nursing home regardless of the resident’s age, diagnosis,

length of stay, or payment category (i.e., Medicare, Medicaid, or private insurance). 42 CFR §

483.20. In Section G of the MDS, the nursing home provides a specific list of the ADL care

each resident needs and a list of the AOL services the nursing home claimed to have provided to

the resident. An example of Section G of the MDS is set forth below:




                                               13
Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 15 of 101




                               14
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 16 of 101




       Example: MDS 3.0 Section G

       35.     On each MDS Kindred submitted to CMS and state governments, it made

specific claims in Section G of the MDS regarding both the functional status of each of its

residents and the number of staff provided to help residents with each ADL: (a) bed

mobility; (b) transfer; (c) walk in room; (d) walk in corridor; (e) locomotion on unit; (f)

locomotion off unit; (g) dressing; (h) eating; (i) toilet use; (j) personal hygiene; and (k) bathing.

       36.     Every nursing home operated by Kindred is required to accurately assess and code

in Column 1 (“Self-Performance”) each resident’s ability to perform each ADL, and in Column 2

(“Support”) the level of assistance and support required by and provided to each resident by

nursing home staff for each ADL. In the example above, the use of code “3” in Column 1 to

describe the resident’s ability to perform basic ADL functions indicates the resident has minimal

ability to perform these basic functions and is highly dependent on nursing home staff for the

same. Further, by coding a “3” in various “staff support” boxes under Column 2, the nursing

home in this example claims that the resident required and was provided two-person physical

assistance by nursing home staff for those specific ADL functions. Thus, the example above

indicates the resident required (and was provided) the assistance of two nursing home staff

members in connection with moving in his or her bed (Bed Mobility), transfers to and from his

or her bed (Transfer), and the use of toilet (Toileting).


                                                 15
         Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 17 of 101




         37.   Every time Kindred submitted an MDS to the Government for a resident, Kindred

made the following certification or one substantially similar to it:

               I certify that the accompanying information accurately reflects
               resident assessment information for this resident and that I collected
               or coordinated collection of this information on the dates specified. To
               the best of my knowledge, this information was collected in
               accordance with applicable Medicare and Medicaid requirements. I
               understand that this information is used as a basis for ensuring that
               patients receive appropriate and quality care, and as a basis for
               payment from federal funds. I further understand that payment of
               such federal funds and continued participation in the government-
               funded health care programs is conditioned on the accuracy and
               truthfulness of this information, and that I may be personally subject
               to or may subject my organization to substantial criminal, civil, and/or
               administrative penalties for submitting false information. I also certify
               that I am authorized to submit this information by this facility on its
               behalf. (Emphasis added).

         38.   Each Kindred nursing home was also required to submit staffing data to CMS,

including specific information as to the time available to certified nurse aides and licensed

nurses in a Form CMS-671 as part of the annual survey process. As stated in CMS’s State

Operations Manual, completion of the Form CMS-671 is a condition of payment by

Medicare and Medicaid: “Skilled nursing facilities and nursing facilities must be in

compliance with the requirements in 42 CFR Part 483, Subpart B to receive payment under

Medicare or Medicaid. To certify a skilled nursing facility or nursing facility, complete at

least:

               •       A life safety code survey; and

               •       A standard survey (Forms CMS-670, 671, 672, 677, 801
                       through 807)”.
                       (emphasis added).15


15
 State Operations Manual, Chapter 7 - Survey and Enforcement Process for Skilled Nursing Facilities
and Nursing Facilities, pp. 23-24, (Rev. 12/13/13); see also §§ 1819 and 1919 of the Social Security
Act, which requires the survey process.

                                                  16
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 18 of 101




       39.    Kindred also repeatedly submitted claims to Medicare and Medicaid for

resident care. If the resident was covered by Medicare, then the Kindred facility -- which

was providing SNF services and seeking reimbursement for the same -- submitted a claim to

a Medicare Administrative Contractor (“MAC”) on either the 8371 electronic form or the

CMS-1450 paper form, which state in relevant part:

              The submitter of this form understands that misrepresentation or
              falsification of essential information as requested by this form, may serve
              as the basis for civil monetary penalties and assessments and may upon
              conviction include fines and/or imprisonment under federal and/or state
              law(s).
              ***
              Submission of this claim constitutes certification that the billing
              information as shown on the face hereof is true, accurate and complete.
              That the submitter did not knowingly or recklessly disregard or
              misrepresent or conceal material facts.

       40.    Medicare pays SNFs a pre-determined daily rate for each day of care under a

prospective payment system (“PPS”). See 63 Fed. Reg. 26,252, 26,259-60 (May 12, 1998).

The PPS payment is expected to cover all operating and capital costs that efficient facilities

would be expected to incur in furnishing SNF services, and Medicare will pay more for

certain high-cost, low-probability ancillary services not relevant here. This PPS payment

consists of a nursing component and a therapy component. Both of these are adjusted for (1)

geographic differences, and (2) the facilities’ “case mix index” (“CMI”). As described below,

the CMI is unique to each facility and incorporates information from Section G of the MDS.

       41.    Kindred also repeatedly submitted claims for payment to state Medicaid programs

to receive payments for residents covered by Medicaid, using an electronic form that contains

similar information as to that found in the CMS 1450. While state Medicaid program payments

to NFs vary from state to state, every state (except Maryland and Wyoming) uses a prospective


                                               17
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 19 of 101




payment system similar in nature to the Medicare PPS system. The Medicaid programs in

Arizona, Colorado, Georgia, Indiana, Idaho, Kentucky, Maine, Massachusetts, Montana,

Nebraska, Nevada, North Carolina, Ohio, Pennsylvania, Utah, Vermont, Virginia, Washington,

and Wisconsin, like Medicare, adjust the daily payment amount (a per diem payment) based on

the facility’s CMI, which includes the information Kindred reported in Section G of each

resident’s MDS.16

       42.      The Alabama, California, Connecticut, Missouri, Oregon, and Tennessee

Medicaid programs also pay NFs a per diem rate but do not use a case mix index in making

adjustments to the per diem rate. The Alabama, California, Connecticut, Missouri, Oregon, and

Tennessee Medicaid programs, however, contain requirements that render them functionally

equivalent to the other states at issue since reimbursement in each state is premised upon patient

acuity and/or the requirements of adequate staffing. For example, under Alabama’s Medicaid

program:

                (1)     Each resident must receive the necessary nursing, medical and
                        psychosocial services to attain and maintain the highest possible
                        mental and physical functional status, as defined by the
                        comprehensive assessment and plan of care. Each resident must
                        receive and the facility must provide the necessary care and
                        services to attain or maintain the highest practicable physical,
                        mental and psychosocial well-being, in accordance with the
                        comprehensive assessment and plan of care.

16
  See generally, Ariz. Rev. Stat. § 36-2959 (Arizona); Colo. Rev. Stat. § 25.5-6-202 (Colorado); Ga. Laws
111-4-1-10 (Georgia); 405 Ind. Admin. Code 5-13-3 (Indiana); Idaho Admin. Coder. 16-03.10, et seq.
(Idaho); 901 Ky. Admin. Regs. 1:022 (Kentucky); 10-144 Me. Code. R. § 115 (Maine); 130 Mass. Code.
Reds. 456.401, et seq. (Massachusetts); Mont. Admin. R. 37.40.307 (Montana); 471 Neb. Admin Code §
12-011, et seq. (Nebraska); Nevada Medicaid Services Manual Chapter 500, publicly available at
https://dhcfp.nv.gov/MSM/CH0500/MSM%20Ch%20500%20-Packet%20(03-22- l 3).pdf (Nevada);
North Carolina Clinical Coverage Policy 2B-l, publicly available at www.ncdhbs.gov/dma/mp/2B1.pdf
(North Carolina); Ohio Admin. Code § 5160-3-10, et seq., (Ohio); 55 PA Code Chapter 1187
(Pennsylvania); Utah Admin. Code § r.414-504, et seq. (Utah); Vt. Stat Ann. Tit. 33, § 905 (Vermont); 12
Va. Admin. Code § 30-90-10 (Virginia); Wash. Admin. Code 388-96-010, et seq. (Washington); and Wis.
Stat. § 49.45(6m) (Wisconsin).

                                                   18
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 20 of 101




Ala. Admin. Code 560-X-10-.24. Additionally, nursing facilities receiving reimbursement from

Alabama’s Medicaid program must comply with utilization review requirements contained in 42

C.F.R. §§456.350-456.438, which include, in relevant part, a certification of a need for care and

an individual written plan of care describing the functional level of each resident. Ala. Admin.

Code 560-X-10-.12. Failure to comply with the utilization review requirements may result in a

recoupment by Medicaid of payments made during the time in which the nursing facility was not

in compliance. Id.

       43.     In California, since August 2005, it likewise has been required that the

reimbursement methodology for long-term care facilities reflects the costs and staffing levels

associated with quality of care for residents. Cal. Welf. & Inst. Code § 14126.02. Attachment

4.19 D to California’s State Medicaid Plan requires that long-term care providers be certified as

qualified to participate in the Medi-Cal program and also meet the requirements of Section 1919

of the Social Security Act. The plan further requires that nursing facilities be reimbursed in part

based on resident acuity. Available at https://www.dhcs.ca.gov/formsandpubs/laws/Documents/

Attach4.19D.pdf (last accessed July 10, 2020). In Connecticut, “[s]imilar to the federal law,

Connecticut’s Public Health Code requires each nursing home to ‘employ sufficient nurses and

nurse aides to provide appropriate care of patients housed in the facility 24-hours per day, seven

days a week,’” and requires that all nursing homes meet these staffing requirements for Medicaid

reimbursement. See https://www.cga.ct.gov/pri/archives/2000sireportchap3.htm.

       44.      Missouri’s Medicaid program, MOHealthNet, also requires as a condition for

participation in the program that providers submit and certify the validity of cost reports for

reimbursement. 13 Mo. Code Regs. Ann., § 70-10.005. Furthermore, Missouri Code of

Regulations specifically prohibits, in relevant part:
                                                 19
         Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 21 of 101




               Submitting, or causing to be submitted, false information for the purpose
               of obtaining greater compensation than that to which the provider is
               entitled under applicable MO HealthNet program policies or rules,
               including, but not limited to, the billing or coding of services which results
               in payments in excess of the fee schedule for the service actually provided
               or billing or coding of services which results in payments in excess of the
               provider's charges to the general public for the same services or billing for
               higher level of service or increased number of units from those actually
               ordered or performed or both, or altering or falsifying medical records to
               obtain or verify a greater payment than authorized by a fee schedule or
               reimbursement plan;

13 Mo. Code Regs. Ann., § 70-3.030(3)(A)(2); and

               Failing to provide and maintain quality, necessary, and appropriate
               services, including adequate staffing for long-term care facility
               MOHealthNet participants, within accepted medical community
               standards as adjudged by a body of peers, as set forth in both
               federal and state statutes or regulations.

13 Mo. Code Regs. Ann., § 70-3.030(3)(A)(5).

         45.   Tennessee’s State Medicaid Plan requires that all nursing facilities

participating in the Medicaid program meet all applicable federal and state requirements for

Medicaid reimbursement, and further requires that nursing facilities are reimbursed on the basis

of patient acuity. See Attachment 4.19 D to Tennessee’s State Medicaid Plan at 740,

https://www.tn.gov/content/dam/tn/tenncare/documents2/4-19-d.pdf. (Last accessed July 10,

2020.)

         46.   As a provider of health care to frail and elderly nursing home residents

covered by Medicare and Medicaid, Kindred repeatedly affirmed and certified to federal and

state governments for each of the subject nursing homes that the services it was paid by

taxpayers to provide complied in all respects with applicable law and conditions of payment.

In addition to its certifications regarding the MDS and CMS-671 forms described above,

Kindred also certified that it would abide by Medicare and Medicare regulations as a

                                                20
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 22 of 101




condition of payment.

        47.     The Social Security Act and federal regulations require all nursing homes to

have sufficient numbers of nursing staff, including CNAs, to provide “nursing and related

services to attain or maintain the highest practical physical, mental, and psychosocial well-

being of each resident, as determined by resident assessments and individual plans of

care.”17 42 U.S.C. § 1395i-3(b)(4)(A)(i); 42 U.S.C. § 1396r-(b)(4)(A)(i); and 42 C.F.R. §

483.35.18 Further, every nursing home:

                [M]ust provide services by sufficient numbers of each of the following
                types of personnel on a 24-hour basis to provide nursing care to all
                residents in accordance with resident care plans: (i) Except when
                waived under paragraph (e) of this section, licensed nurses; and (ii)
                Other nursing personnel, including but not limited to, [certified] nurse
                aides [CNAs].19

42 C.F.R. § 483.35(a)(l). These staffing laws and regulations require, as a condition to

Medicare/Medicaid reimbursement, that each nursing home must have sufficient numbers of

staff on a 24-hour basis to provide the basic bedside care services needed by residents, as




17
   The definition and specific requirements for a “resident assessment” (also known as a Minimum Data
Set or MDS) and “individual plan of care” are also set forth in 42 U.S.C. § 1395i-3(b)(4)(A)(i), 42 U.S.C.
§ 1396r(b)(4)(A)(i), and 42 C.F.R. § 483.35.
18
   Effective October 4, 2016 42 C.F.R. § 483.35 was amended to read:
          The facility must have sufficient nursing staff with the appropriate competencies and skills sets to
          provide nursing and related services to assure resident safety and attain or maintain the highest
          practicable physical, mental, and psychosocial well-being of each resident, as determined by
          resident assessments and individual plans of care and considering the number, acuity and
          diagnoses of the facility’s resident population in accordance with the facility assessment
          required at § 483.70(e). (emphasis added).
19
   “Other nursing personnel” includes CNAs, which are specifically defined in 42 C.F.R. § 483.5 as:

        [A]ny individual providing nursing or nursing-related services to residents in a facility
        who is not a licensed health professional, a registered dietitian, or someone who
        volunteers to provide such services without pay. Nurse aides do not include those
        individuals who furnish services to residents only as paid feeding assistants as defined
        in § 488.301 of this chapter.

                                                     21
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 23 of 101




defined by each resident’s MDS assessment and individual plan of care.

       48.    Medicare and Medicaid payments to nursing homes are also explicitly

premised upon compliance with Sections 1819(d)(l) (Medicare) and 1919(d)(l) (Medicaid)

of the Social Security Act (42 U.S.C. § 1395i-3(d)(l)(A) and 42 U.S.C. § 1396r(d)(l)(A)),

which provide as follows:

              A skilled nursing facility (and “non-skilled” nursing facility) must be
              administered in a manner that enables it to use its resources effectively
              and efficiently to attain or maintain the highest practicable physical,
              mental, and psychosocial well-being of each resident.

       49.    Further, Medicare and Medicaid payments to nursing homes are premised upon

compliance with 42 CFR § 483.25 which provides, in relevant part:

              Quality of care is a fundamental principle that applies to all treatment and
              care provided to facility residents. Based on the comprehensive
              assessment of a resident, the facility must ensure that residents receive
              treatment and care in accordance with professional standards of practice,
              the comprehensive person-centered care plan, and the resident’s choices,
              including but not limited to the following: (a) vision and hearing; (b) skin
              integrity; (c) mobility; (d) accidents; (e) incontinence; (f) colostomy,
              urostomy or ileostomy care; (g) assisted nutrition and hydration; (h)
              parenteral fluids; (i) respiratory care, including tracheostomy care and
              tracheal suctioning; (j) prostheses; (k) pain management; (l) dialysis; (m)
              trauma-informed care; and (n) bed rails.

       50.    Kindred’s repeated assurances that it would comply with these laws began

when it filed applications for each of its nursing homes to participate in the Medicare

program. Each Kindred facility subject to this case completed a Medicare Enrollment

Application for Institutional Providers (CMS-855A), certifying and affirming on an ongoing

basis as follows:

              I agree to abide by the Medicare laws, regulations and program
              instructions that apply to this provider. The Medicare laws,
              regulations, and program instructions are available through the
              Medicare contractor.

                                               22
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 24 of 101




              I understand that payment of a claim by Medicare is
              conditioned upon the claim and the underlying transaction
              complying with such laws, regulations, and program
              instructions (including, but not limited to, the Federal anti-
              kickback statute and the Stark law), and on the provider’s
              compliance with all applicable conditions of participation in
              Medicare.

              My signature legally and financially binds this provider to the
              laws, regulations, and program instructions of the Medicare
              program (emphasis added).

       51.    Further, in order to qualify for Medicare payments, Kindred’s nursing homes

were required to sign and did, in fact, execute Health Insurance Benefit Agreements (CMS-

1561) under 42 U.S.C. § 1395cc, conditioning payment on compliance with federal

regulations, including those referenced above. Specifically, these agreements state as

follows: “In order to receive payment under [Medicare],” the nursing home, “as the

provider of services, agrees to conform to the ... applicable provisions in 42 CFR.”20

       52.    Kindred’s certifications as compliance for payment from Medicare are

described in the Medicare Benefit Policy Manual. This manual provides that payment for

care in a SNF is covered only if all of the following conditions have been met:

              •      The patient requires skilled nursing services or skilled
                     rehabilitation services, i.e., services that must be performed by
                     or under the supervision of professional or technical personnel
                     (see §§ 30.2 -30.4); are ordered by a physician and the services
                     are rendered for a condition for which the resident received
                     inpatient hospital services or for a condition that arose while
                     receiving care in a SNF for a condition for which he received
                     inpatient hospital services; [and]

              •      The patient requires these skilled services on a daily basis (see
                     § 30.6); [and]


20
 Id. CMS Form 1561 is available at http://www.cms.gov/Medicare/CMS-Forms/CMS-
Forms/Down1oad s/CMS156I.pdf.

                                              23
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 25 of 101




               •       As a practical matter, considering economy and efficiency, the
                       daily skilled services can be provided only on an inpatient basis
                       in a SNF (see § 30.7.); and

               •       The services delivered are reasonable and necessary for the
                       treatment of a patient’s illness or injury, i.e., are consistent with
                       the nature and severity of the individual’s illness or injury, the
                       individual’s particular medical needs, and accepted standards of
                       medical practice. The services must also be reasonable in
                       terms of duration and quantity.

               If any one of these four factors is not met, a stay in a SNF, even
               though it might include the delivery of some skilled services, is not
               covered. For example, payment for a SNF level of care could not be
               made if a resident needs an intermittent rather than daily skilled
               service.

       Medicare Benefit Policy Manual, Ch. 8, § 30 (emphasis added).

       53.     Accordingly, throughout the applicable timeframe in this case, Kindred knew

that Medicare would not pay it for services that were: (1) not reasonable, (2) not consistent

with the nature and severity of the resident’s individual needs, (3) not consistent with accepted

standards of medical practice, and (4) not reasonable, both in terms of duration and quantity.

       54.     Another condition of Medicare payment is found in the Patient’s Assessment

Requirements of the Social Security Act:

               A skilled nursing facility must conduct a comprehensive, accurate,
               standardized, reproducible assessment of each resident’s functional
               capacity, which assessment-

               (i)     describes the resident’s capability to perform daily life functions
                       and significant impairments in functional capacity;

               (ii)    is based on a uniform minimum data set [MDS] specified by the
                       Secretary . . .;

               (iii)   uses an instrument which is specified by the State under subsection
                       (e)(5); and

               (iv)    includes the identification of medical problems.

                                                  24
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 26 of 101




                Each such [MDS] assessment must be conducted or coordinated (with the
                appropriate participation of health professionals) by a registered
                professional nurse who signs and certifies the completion of the
                assessment. Each individual who completes a portion of such an
                assessment shall sign and certify as to the accuracy of that portion of the
                assessment.

42 U.S.C. 1395i-3 and 42 U.S.C. 1396r (emphasis added). Put simply, to be paid by Medicare

and Medicaid, nursing homes must accurately complete MDS assessments for each and every

resident.

        55.     Each Kindred nursing home also signed a Medicaid Provider Agreement agreeing

that the provider is only entitled to be reimbursed for furnishing covered services when all

federal and state laws, regulations and program rules have been followed by the provider. Each

state’s Provider Agreement is slightly different, but this over-riding similarity -- that compliance

with law is a required condition of payment -- is present throughout the country and in every

state involved in this litigation.

        56.     For example, the Kentucky Medicaid Provider Agreement (p. 6) states:

                All participating providers agree to meet the requirements of all
                applicable state and federal laws and regulations including Title VI
                of the Civil Rights Act of 1964 the Age Discrimination Act of 1975,
                the Americans with Disabilities Act and the Rehabilitation Act of
                1973.21

        57.     Similarly, the various state regulations under Medicaid establish the same

requirements that are present under federal law concerning using nursing home

resources to meet resident needs and having sufficient staff to meet those needs.22 For

example, in Kentucky, 902 KAR § 20:300, states “A nursing facility shall comply with



21
   This language is also present in the Kentucky Medicaid Nursing Facility Services Manual, Section
II (p. 2.1).
22
   Each of the states in which Kindred operated have adopted specific regulations applicable to
nursing home operations that correspond to the federal regulations at 42 CFR § 483.10, et seq.
                                                 25
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 27 of 101




the requirements of 42 C.F.R. §§ 483.1 – 483.95.”

       58.    The Kentucky Medicaid Provider Manual, page 17, states:

              Provider acknowledges and agrees that no reimbursement is due for
              a covered service and/or no claim is complete for a covered service
              unless performance of that covered service is fully and accurately
              documented in the member’s medical record prior to the initial
              submission of any claim.

       59.    The Kentucky Medicaid Nursing Facility Services Manual, Section II,

page 2.2, states:

              Providers of medical service or authorized representatives attest by
              their signatures, that the presented claims are valid and in good
              faith. Fraudulent claims shall be punishable by fine, imprisonment
              or both.

       60.    The Kentucky Medicaid Electronic Media Agreement, which Kindred

nursing homes have signed, states:

              This is to certify that the transmitted information is true, accurate,
              and complete and that any subsequent transactions which alter the
              information contained therein will be reported to the KMP. I
              understand that payment and satisfaction of these claims will be
              from Federal and State funds and that any false claims, statements, or
              documents or concealment of a material fact, may be prosecuted under
              applicable Federal and State Law (emphasis added).

       61.    Submission of accurate and true MDS information is also a condition of

payment under Medicaid just as it is for Medicare. Accordingly, Kindred certified in every

one of its Medicaid and Medicare residents’ MDSs as follows:

              I certify that the accompanying information accurately reflects resident
              assessment information for this patient and that I collected or
              coordinated collection of this information on the dates specified. To
              the best of my knowledge, this information was collected in
              accordance with applicable Medicare and Medicaid requirements. I
              understand that this information is used as a basis for ensuring that
              residents receive appropriate and quality care, and as a basis for
              payment from federal funds. I further understand that payment of such
              federal funds and continued participation in the government-funded
                                             26
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 28 of 101




                health care programs is conditioned on the accuracy and truthfulness of
                this information, and that I may be personally subject to or may subject
                my organization to substantial criminal, civil, and/or administrative
                penalties for submitting false information. I also certify that I am
                authorized to submit this information by this facility on its behalf.
                (emphasis added).

V.      KINDRED PACKED ITS NURSING HOMES WITH HEAVY CARE
        RESIDENTS WHILE INTENTIONALLY UNDERSTAFFING ITS NURSING
        HOMES

        62.     Relator has direct and independent knowledge that the resident-to-staff ratios

established and enforced by Kindred made it humanly impossible to deliver the essential

ADL care required by dependent residents due to the sheer number of residents they were

assigned and the residents’ overwhelming needs.23 As a result, Kindred nursing home

residents frequently were: (a) forced to use their beds as toilets; (b) left in their own urine

and feces for extended periods (“until the urine had dried and formed brown rings on the

bed linens” or “until the feces had dried and stuck hard to the resident’s body”); (c) left in

pajamas/gowns and not gotten out of bed; (d) left in bed in the same position for hours

on end; (e) left with a food tray next to the bed without any feeding assistance; (f) left

smelly and unclean, unshaven, and unbathed; (g) left yelling/crying for help after call lights

were pushed but not answered; (h) not provided oral care; (i) not encouraged or even given

liquids to drink; and (i) found on the floor due to a lack of assistance.24


23
   CNAs were pressured to falsify medical records to make it appear that they had provided care that they
did not provide; for example, it was a practice to falsify records to show that residents received care on
days when, according to employee time cards, the CNA was not in the building to deliver such care
and/or on dates when the resident was not in the facility to receive it.
24
   Furthermore, Kindred had a practice of bringing in additional staff during surveys in order to make it
appear that residents were getting proper care. After the surveyors left, staffing levels and ADL care
would go back to “normal” understaffed levels. The limitations of the survey process and the likelihood
that surveys significantly understate care issues at nursing homes are well known and well documented.
A study done by the United States Government Accountability Office (“GAO”) in 2008 described
widespread, nationwide patterns of state surveys failing to identify deficiencies; 70% of state surveys
missed one or more deficiencies. The most frequently missed type of deficiency identified in these
                                                    27
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 29 of 101




        63.     The residents who experienced the most care deprivation predictably were

those who were most vulnerable and unable to move or transfer from bed to chair, who did

not have control of bowel and bladder function, whose wet and soiled clothing frequently

had to be changed, and who were incapable of feeding themselves, bathing themselves,

dressing themselves, and getting out of bed by themselves. Based on Relator’s direct and

independent knowledge, these are the very type of residents who Kindred targeted for

recruitment.

        64.     In its quest to increase revenues and cash flows,25 Kindred directed and

required every nursing home in its chain to target and recruit high acuity residents, including

those requiring two-person assist (defined and discussed more fully below). These targeted

residents shared a common dependence upon nursing home staff for basic bedside care,

including: (a) toileting assistance, (b) incontinent care and changing wet/soiled

clothing/linen, (c) assistance transferring in and out of bed/wheelchair, (d) repositioning in

bed or wheelchair, (e) assistance with feeding and hydration, and (f) bathing and personal

hygiene.

        A.      KINDRED’S NURSING HOMES INCREASED OCCUPANCY RATES
                AND RECRUITED HEAVY CARE RESIDENTS

        65.     At all times pertinent to this case, Kindred’s financial goal was to fill all its

beds in each of its nursing homes, as more residents translate to more revenue. While there




surveys was poor quality of care, including things like failing to ensure proper nutrition and hydration and
failing to prevent pressure sores. A 2009 study by the GAO identified several causes for this high level of
deficiency understatement, including the high number of survey tasks that surveyors were expected to
complete, surveyors’ inexperience with the survey methodology, and surveyor workforce shortages.
25
   Kindred’s corporate strategy of increasing occupancy levels, numbers of high acuity residents, and
revenues and cash flows came from the top down. This strategy was memorialized in multiple SEC
filings and emails.
                                                    28
           Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 30 of 101




is nothing wrong with maximizing resident census26 and revenue, it is wrong to do so when

facility staffing levels have been deliberately limited to the point that necessary care cannot

be provided to residents.

           66.     Relator was the DON at Heritage Manor Healthcare between April 2014 and

June 2014.

           67.     The DON should have a pivotal role in deciding what types of patients should

be admitted into a nursing facility. This is because the DON is in the best position to know

the staff’s competency levels, time constraints, and ability to meet the new patient’s needs.

However, Relator had virtually no input or control over the census levels and patient

recruiting efforts at Heritage Manor. Instead, Kindred implemented policies to ensure that

the nursing home’s beds were constantly filled with the highest paying residents possible.

Relator could always admit a new resident but had no authority to deny a new resident

admission.

           68.     Kindred made it clear Heritage Manor had to recruit and retain as many

complex care residents as possible. These residents generated the highest reimbursement

levels and revenue and allowed Kindred the opportunity to make more money for the

services they could charge related to those residents. Importantly, these residents typically

required the highest levels of care and demanded the most attention and time from

Kindred’s staff in order to properly care for their needs.

           69.     Kindred’s business strategy kept the acuity level at Heritage Manor above the

average nursing home. Almost all of the residents at Heritage Manor (90% or more) were

extensively or totally dependent on the staff for their activities of daily living ADLs,

including: (1) toileting or incontinent care; (2) transfer from bed to wheelchair or back; (3)


26
     “Census” is the count of residents in a nursing home.
                                                       29
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 31 of 101




bathing; (4) dressing; (5) personal hygiene; (6) bed mobility; (7) eating; and (8) AM/PM

care. A high percentage of these patients (approximately 40%) required two-person

assistance (discussed and defined below) with one or more ADL. Over half of the residents

had dementia or Alzheimer’s disease, further increasing the workload of the facility.

Heritage Manor, therefore, needed to have higher staffing in the facility to meet the needs of

the high resident acuity levels/workload at the facility.

       70.     Kindred, however, did not staff Heritage Manor based on acuity levels/ADL

needs of the residents. There was no tool, or method for determining staffing levels based

upon the acuity/need levels of residents. Instead, staffing was based solely upon pre-

determined budgetary targets based upon the number of residents in the facility (census).

This practice was dangerous. Heavy care residents who required extensive assistance with

time consuming ADL care such as eating assistance, toileting assistance, incontinent care,

transfers, dressing, hygiene care, turning and repositioning, and bathing, require

significantly more staff time than light care residents who are independent in these

functions. However, based on Kindred’s staffing method, there was no distinction made as

to workload or labor time required to meet resident needs. All residents were staffed the

same regardless of their ADL needs and, in fact, a significant number of residents required

two-person assist (discussed and defined below) for these ADLs, effectively doubling the

amount of time required to provide this important care.

       71.     Kindred made resident recruitment a top company-wide priority. Declines in a

nursing home’s resident census (also known as “negative budget variances”) were regarded as a

crisis by the company, which strictly monitored the number of filled and empty beds each day in

every one of its facilities. Kindred’s Corporate District Director of Operations, Katherine Joy,

testified in a June 22, 2011 deposition, as follows:

                                                 30
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 32 of 101




       Q.      Now, you told me that you reported directly to David Stordy [Kindred
               Senior Vice President] and Mr. Jim Scadlock [Kindred Senior Vice President
               for Marketing and Development], correct?
       A.      Yes.
       Q.      Do you know who they reported to?
       A.      The president of the nursing home division for Kindred Healthcare.
       Q.      Lane Bowen?
       A.      Lane Bowen.
       Q.      Is it true that you were being told by your corporate supervisors that you were
               expected to get the census changes that they wanted?
       A.      Yes.
       Q.      Is it true that you and your district team were being told by your corporate
               supervisors that you needed to micromanage and have a plan for increasing
               Medicare census at your nursing homes?
       A.      Yes.
       Q.      Is it true that you were being told by your corporate supervisors that you needed
               to make meeting your, or exceeding your census budget a top priority?
       A.      That’s what it said in this email.

       72.     In an email dated October 17, 2004, Kindred’s Senior Vice President, David

Stordy, wrote to Katherine Joy, as follows:

               You each need to make census the priority, and most importantly, your
               EDs [facility Executive Directors] have to take responsibility for this. I
               have spent most of this afternoon meeting with Rosemary and she will be
               turning up the heat. Your support and shared ownership of the message
               that she delivers is the expectation (emphasis added).

       73.     Further, in an email dated March 17, 2006, Jim Scadlock, Kindred’s Senior Vice

President for Marketing and Development, echoed Kindred’s mandate that each of its nursing

homes increase census going forward in order to generate increased revenue for Kindred:

               [W]e as a company are confronted with significant challenges. That’s
               why HSD [Kindred’s Health Services Division] has a mandate to
               significantly improve census this year. A jump of just one
               percentage point [in company’s nursing home census] equals more
               than 300 ADC [average daily census] and that alone would be over $22
               million in added revenue annually (emphasis added).

       74.     Kindred also sought to increase its admission of high acuity residents who

required more care because Government health care programs pay more for such residents.

Indeed, some heavy care residents are so dependent that two CNAs are required to provide
                                               31
           Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 33 of 101




certain services, known as “two-person assists.” Compared to a resident that does not require a

two-person assist, Kindred could collect over $115 more per resident, per day, in Medicare

reimbursement for a resident requiring two-person assist for ADL services, such as assistance for

toileting/incontinent care, repositioning in bed, and transferring bed to chair and back. For

this reason, Kindred required every nursing home to target high rate-of-pay residents, including

those requiring two-person assists.

           75.     With a finite number of beds, Kindred wanted them filled with heavy care, high

rate-of-pay residents. Due to the fierce competition that existed in the marketplace for such

residents, Kindred pursued a coordinated strategy to ensure that its nursing homes were

aggressively recruiting heavy care residents. Kindred hired admission coordinators and sales

directors who were required to follow Kindred’s corporate-wide marketing action plans designed

to increase admissions of heavy care residents. In Kindred’s marketing plans and procedures,

resident admissions were regarded as “sales.” Employing terminology like “sales blitz,” “cluster

marketing,” “sales call,” “sales volume” and “targeted sales,” Kindred required each nursing

home admission coordinator/sales director to document every “sales call” made to a hospital or

physician to recruit a resident and to report to management all results and variances from

targeted numbers. Kindred also incentivized its admission coordinators/sales directors through

bonuses paid for hitting the specified census and “payor-mix” targets.27 Kindred management

also routinely chastised, reprimanded, and/or terminated admission coordinators/sales directors

who failed to achieve Kindred’s payor-mix objectives.

           76.     Kindred’s payor and patient acuity targets emanated from the top of Kindred’s

corporate structure and were implemented throughout the company by Kindred’s Senior Vice

President of Sales and Marketing and by its Regional and District Sales and Marketing teams.


27
     “Payor-mix” refers to the resident’s source of payment or insurance, such as Medicare or Medicaid.
                                                      32
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 34 of 101




       77.     Kindred’s census and staffing targets were implemented in each of its geographic

regions (North, Central/South, East, and West). For example, in the Central/South Region,

Kindred’s District Director of Operations, Katherine Joy, testified in her June 22, 2011

deposition as follows:

       Q. And would it be fair to say that the executive director at Kindred Healthcare
          Mobile was also given specific budgeted census targets to meet?
     A    Yes.
     Q.   And specific quality mix targets to meet?
     A.   Yes.
     Q.   And specific labor cost targets to meet?
     A.   Yes.
     Q.   And like you, the executive director was evaluated based in part on their ability to
          hit those targets?
     A.   Yes.
     Q.   Is it true that you were being told by your corporate supervisors including Lane
          Bowen [Kindred’s President] that it was unacceptable to be over budget in your
          census, labor cost and controllable targets?
THE WITNESS: Yes.
     Q.   All right, so is it true that in April of 2005, an admissions coordinator bonus
          program was implemented by Mr. Bowen to increase overall census or maintain
          budget and quality mix census?
THE WITNESS: Yes.
     Q.   And then he also sends this e-mail directly to the administrators letting them
          know that it was imperative that they administer the program?
     A.   Yes.
     Q.   And under the program, the admissions coordinators got a cash bonus every
          month if the census targets were met?
THE WITNESS: Yes.
     Q.   Or if they met or exceeded their quality mix which was the census minus
          Medicaid?
     A.   Yes.

       78.     Similarly, in the West Region, a Kindred District Director of Operations, Gwyn

Rucker, testified in a deposition on November 10, 2011, that Kindred targeted “clinically

complex” residents to increase revenue:

       Q.     And there was even instruction from Corporate to allow the admissions of more
              clinically complex residents, right?
       A.     Correct.
       Q.     Which means you would want to target residents who have an increased
              acuity, right?

                                                33
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 35 of 101




       A.     That’s what clinically complex means.
       Q.     For example, Medicaid is on the low end of reimbursement, right?
       A.     Correct.
       Q.     And Medicare is on the high end, right?
       A.     Correct.
       Q.     That’s why Corporate was targeting the high-end residents, the Medicare
              residents, because it increases the revenue, true?
       A.     Correct.

       79.    Likewise, Richard Kackmeister, an Administrator in Kindred’s West Region,

testified in a sworn declaration dated October 17, 2011, as follows:

              Despite my title, I had virtually no input or control over the census
              levels and resident recruiting efforts at Edmonds. Instead, Kindred
              implemented policies to ensure that the nursing home’s beds were
              constantly filled with the highest paying residents possible. Kindred
              gave me and enforced specific census targets, payor mix targets, and
              discharge targets - all of which were meticulously monitored on a daily
              basis by Kindred.

              Kindred made it clear that we should recruit and retain as many
              Medicare residents as possible. Medicare residents generated the
              highest reimbursement levels for the facility and allowed Kindred’
              various subsidiaries that provided therapy the opportunity to make
              more money for the services they could charge related to those
              residents. However, Medicare residents typically require the highest
              levels of care.

              Kindred stripped both me and my Director of Nursing of the
              discretion and professional judgment to refuse new admissions based
              on the limited number of staff in the facility. Rather, if the salesmen
              recruited new residents, the home was expected to admit the residents.

              As administrator, I was unable to place a moratorium on new
              admissions or to increase staffing levels when in my professional
              judgment an increase was necessary to properly care for the acuity
              level of the residents in the building.

              Had I been allowed to exercise my professional judgment at Edmonds,
              we would have significant increased staff, changed staff positions, and
              raised wages immediately. This would have cost more money, which
              Kindred controlled and limited.

              However, none of my recommendations were implemented by Kindred
              and Edmonds continued to experience consequences. Despite the
              efforts of staff present, the care provided was insufficient, and

                                              34
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 36 of 101




              residents suffered. Consequently, the facility continued to have
              residents with pressure sore related problems; many were left
              unsupervised and were not provided enough assistance with activities
              of daily living. (emphasis added).

       80.    In the East Region, a Kindred Administrator, Byron Eshelman, testified in a

sworn affidavit dated April 22, 2011, that Kindred continuously demanded the admission of

high acuity residents and compliance with staffing levels that did not take into account the

needs of the residents:

              Kindred Healthcare, Inc. continuously demanded that new residents be
              recruited to the facility and that existing residents be retained. The
              company made it clear that we should recruit and retain as many
              Medicare residents as possible. Medicare residents generated the
              highest reimbursement levels for the facility, but they also needed the
              highest levels of care.

              Kindred further dictated the amount of money the home could spend
              on staff. If the census went down, I was required to send aides home
              early. If I did not meet the budget for staffing, I would be terminated.
              These were Kindred’s policies.


       B.     KINDRED STAFFED ITS NURSING HOMES WITHOUT REGARD TO
              RESIDENT NEEDS

       81.    As noted above, federal law requires that every nursing home must have

sufficient numbers of nursing staff, including CNAs, to provide all nursing and related care

services to each resident as defined by and in accordance with his/her MDS and

individualized care plan. 42 U.S.C. § 1395i-3(b)(4)(A)(i); 42 U.S.C. § 1396r(b)(4)(A)(i); 42

C.F.R. § 483.35 and § 483.35(a)(l). The updated federal regulations further require that the

staffing decisions must consider the number, acuity and diagnoses of the facility’s resident

population in accordance with the facility assessment required. 42 C.F.R. § 483.35 (updated

October 4, 2016). These federal laws mandate that Kindred staff its nursing homes based on

the resident acuity, including the ADL services defined in MDS Section G that are required

by each home’s unique resident population.

                                              35
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 37 of 101




       82.     Kindred deliberately ignored these regulations. Rather than basing staffing on

resident acuity, Kindred implemented a company-wide policy on or about April 28, 2006,

mandating the following CNA staffing ratios: one aide to eight residents on the day shift,

one aide to 12 residents on evening shift, and one aide to 20 residents on the night shift.

Kindred’s policy resulted in systemic understaffed nursing homes in violation of federal and

state regulations.

       83.     Relator has first-hand knowledge of the impact Kindred’s staffing practices

had on the delivery of care to residents. During his employment at Heritage Manor, the

largest obstacle that Relator faced was Kindred constantly interfering with his professional

duties and responsibilities. As the DON, Relator was responsible by law to ensure the

residents were provided with appropriate care. Relator, however, was not given professional

discretion to determine or control: (a) the budgeted or actual staffing levels at Heritage

Manor; (b) the budgets for care related supplies at Heritage Manor; (c) the hiring and firing

of nursing staff; (d) the discipline of nursing staff when they violated protocols and basic

care standards; (e) the admissions into Heritage Manor and types of patients admitted to

Heritage Manor; (f) the census at Heritage Manor and marketing targets; and, (g) the patient

recruitment programs and discharge practices. These matters were not determined by

Relator but, rather, by Kindred. All cash management functions, revenues and expenditure

decisions at the nursing home level were tightly controlled by Kindred. As a result, Kindred

significantly hampered Relator in doing his job as the DON. More importantly, Kindred

made it impossible to remedy the problems at Heritage Manor and knowingly perpetuated

the problems at Heritage Manor.

       84.     Kindred dictated the maximum number of staff allowed to work, as well as

the maximum amount of money that could be spent for staffing at Heritage Manor. These

                                              36
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 38 of 101




maximum staffing levels were mandated by Kindred through the budget established and

monitored by Kindred with respect to Heritage Manner and were determined by the number

of residents in the building, without regard for the needs of the residents. The nursing staff

and Relator had absolutely no authority to adjust the staffing levels to the acuity needs of

Heritage Manor’s residents. Whenever Relator tried to address and adjust the staffing levels

at Heritage Manor to address the acuity needs of patients, Donna Brown, the District

Director of Operations (“DDO Brown”) for Kindred, became angry and reprimanded

Relator.

       85.    Labor costs are the largest expense in a nursing home and DDO Brown

specifically instructed Relator to control these expenses at or below the budgeted levels.

DDO Brown made it a point to tell Relator that controlling labor cost at or below budget

was vital to meeting Kindred’s profit targets and that his continued employment with

Kindred was dependent on meeting these requirements. Kindred required daily reporting on

the number of staff working to make sure Relator and Heritage Manor stayed at or below the

staffing budget. Relator had no ability to exercise his professional judgment in determining

the number and nature of staff that were necessary to meet the needs of Heritage Manor’s

residents. Relator found not having the authority to determine the staffing levels at Heritage

Manor to be very frustrating, as it hampered his ability to insure that residents received the

care they needed.

       86.    During Relator’s tenure, the budgeted staffing levels at Heritage Manor were

2.13 hours per patient day for nurse aides, 0.76 hours per patient day for licensed practical

nurses and 0.38 hours per patient day for registered nurses (totaling 3.27 hours per patient

day). These were the maximum numbers of staff that Kindred allowed Relator to have on

duty on any given day at Heritage Manor.

                                              37
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 39 of 101




        87.     Further, based on Relator’s experience as a nurse, one nurse aide could care

for no more than six residents (a minimum ratio of 1:6) on the day shift (7:00 a.m. to 3:00

p.m.) due to the acuity/care needs of Heritage Manor residents. On the evening shift (3:00

p.m. to 11:00 p.m.), one nurse aide could care for no more than six residents per nurse aide

(a minimum ratio of 1:6) for the first half of the shift (3:00 p.m. to 7:00 p.m.) and no more

than eight residents (a minimum ratio of 1:8) on the second half (7:00 p.m. to 11:00 p.m).

On the night shift (11:00 a.m. to 7:00 a.m.), one nurse aide could care for no more than 10

residents (a minimum ratio of 1:10).

        88.     Relator was never allowed to staff Heritage manor at these staff to resident ratios

because DDO Brown, would not allow it. Between March 1 to June 19, 2014: (a) the actual day

shift ratio averaged one CNA to 10 residents (nearly doubling the maximum work capacity of a

nurse aide on a day shift); (b) the actual evening shift ratio averaged one CNA to 11 residents

(significantly exceeding the maximum work capacity of a nurse aide on an evening shift); and (c)

the actual night shift ratio averaged one CNA to 21 residents (more than doubling the maximum

work capacity of a nurse aide on a night shift). This made it impossible for the CNAs to

provide the residents appropriate hygiene, repositioning) feedings, supervision and other

necessary and required services.28

        89.     Relator quickly recognized Kindred’s budgeted staffing levels at Heritage

Manor were too low to be able to fix the problems at Heritage Manor and provide basic care

to the heavy care residents in the building. Relator never formally requested that Kindred

increase the budgeted staffing levels because DDO Brown made it clear that any such

request would be fruitless. Relator never requested authority to increase the actual number


28
 Nurses rarely provided basic daily care services direct care (toileting, incontinence care, bathing,
hygiene, repositioning, feedings, supervision, etc.) to residents unless Office of the Inspector General
auditors were in the facility.
                                                     38
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 40 of 101




of staff to match the high acuity needs of the residents at Heritage Manor because DDO

Brown became upset anytime Heritage Manor exceeded its budget. Relator requested

authority to deny the admission of several high acuity patients that he felt Heritage Manor

could not handle. This request was denied by Kindred and Heritage Manor never stopped

admitting high acuity residents while Relator was the DON. Relator discussed the poor care

and unnecessary injuries which he witnessed during his resident rounds, as well as

complaints from staff, residents and family members, with Cynthia Porter, the Executive

Director of Heritage Manor, also known as the Administrator (“Administrator Porter”).

       90.     Relator and Administrator Porter also discussed the results of the annual Office of

Inspector General for the Commonwealth of Kentucky (“ Kentucky OIG”) survey and how the

underlying cause of the poor care practices noted therein was the lack of sufficient and

competent staff and noncompetitive wage rates. Administrator Porter shared Relator’s

frustrations but both lacked the authority to change any of it. When questioned about poor care

practices, DDO Brown always stated that her primary focus was to maintain the census, hit the

profit targets and clear any survey deficiencies. The mentality of doing just enough to get out of

existing problems instead of implementing the steps to prevent them in the first place was

frustrating to Relator because they were not permanent fixes. And, as soon as the existing

problems were “cleared” with the Kentucky OIG, more problems arose and the old problems

resurfaced. DDO Brown stated that, from her point of view, Heritage Manor mostly had “paper

compliance issues.” Relator informed DDO Brown that this was not true and that Heritage

Manor had fundamental systemic breakdowns. In practice, despite Relator’s title, DDO Brown

was the DON at Heritage Manor and had all the authority, even though she had no nursing

background.




                                                39
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 41 of 101




       91.     Relator knew better than to ask for assistance with the shortcomings described

above and tried to correct the problems within the constraints imposed upon him by Kindred.

Heritage Manor employed a number of caring aides and nurses who worked hard. But, due to

understaffing, those employees all faced an impossible task. The care provided was insufficient,

and residents suffered. Many residents developed pressure sores, became malnourished and

dehydrated, lost weight and suffered falls and fractures. The degree of neglect depended to some

extent on how dependent the resident was on the staff for their needs. The more dependent a

resident was for simple things such as eating, drinking and hygiene, the more that resident

suffered.

       92.     Every day, Relator received a complaint from the staff, resident and/or a

family member regarding the needs of residents not being met because of short staffing.

Relator verified those complaints with first-hand observations, and he almost always

conveyed them to Administrator Porter and often conveyed them to Sheri Newton,

Kindred’s District Director of Clinical Services. Despite Relator’s reports, Kindred refused

to adjust the staffing restrictions to the needs of the patients and continued to demand

recruitment of residents with high care needs.

       93.     The disconnect between the highly-dependent nature of residents and staffing

is confirmed by the Affidavit of Johnna Dobson, LPN dated August 22, 2014:

               I am a Licensed Practical Nurse (LPN) in Kentucky. I became a
               Licensed Practical Nurse in 2007 and my license is current.
               Prior to becoming a nurse in 2007, I worked as a patient tech in
               an emergency room. I was also a police officer and detention
               officer for approximately 6 years prior to this as well. I was
               employed at the Heritage Manor nursing home for
               approximately 4 months (February - June of 2014) ....

               I worked both the day shift and evening shift at Heritage Manor. On
               both shifts we were understaffed of nurses and nurse aides. Rozella
               [Young]’s hall was considered the heaviest and the hardest in the

                                               40
      Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 42 of 101




               facility containing approximately 25 residents. All of them required
               staff assistance for their ADLs. Although this was the heaviest and
               most difficult hall, Heritage Manor only staffed the hall with one nurse
               and two CNAs. Then, there were several occasions when only one
               CNA would show up for work.

      94.      The impact of Kindred’s staffing policies on the care residents received at

Heritage Manor, Kentucky, is further corroborated by the June 10, 2015 Affidavit of Angela

Austin, LPN:

               I worked for the Heritage Manor Nursing Home from about April 2014
               to July of 2014. I could not risk my license and livelihood by
               continuing my employment there so I decided to leave. The staffing
               situation at Heritage Manor was bad when I started and got much
               worse by the time I left. My career ended with them when I worked a
               night shift and found out that me and one other nurse were required to
               cover the entire building. That was insane. I gave my notice the
               following morning after that shift. There was no way possible to
               provide my residents the care they needed or deserved. Being constantly
               shorthanded and understaffed put the residents at serious risk and placed
               the nurses and CNAs working at risk of losing their license. I have worked
               in 5 different nursing homes in the area and Heritage Manor was by far the
               worst staffed facility and provided the worst care to their residents.

               The chronic understaffing at Heritage Manor made it impossible
               for nurses and CNAs to do their job and provide the residents the
               care they so critically needed. Complaints to nurse managers,
               DONs and Administrators went nowhere. My CNAs complained to
               me but I was powerless to change anything. State was in the home
               many times investigating complaints. But nothing changed and if
               anything, it got worse when the state left. While state was in the
               building it was all hands on deck. Every person in that building
               was on the floor helping out including office or administrative
               persons. They tried to put on a show for state, however, if state had
               been in the home in the late evening or night shift hours, they
               would have seen a different picture. Often times the schedule
               reflected that enough people would show up but that was not the
               case in reality. The most CNAs scheduled for a day shift was two
               for the 100 Hall and possibly a floater that would be floating the
               entire building. That’s if they showed up. On the evening it was
               never more than two scheduled and again, if they showed up. On
               nights it only allowed for one CNA and ........often times that did
               not happen. It was not unusual for CNAs to have cover more than
               one hall or leave their hall to go help another aide on another hall. I
               would say that 75% of the time we were understaffed and even
               when “full” staffed not all care could be provided. On the day shift
                                                 41
      Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 43 of 101




             alone, 50% of the available CNA time could be taken away with
             breakfast and lunch duties.

      95.    These staffing complaints are echoed by CNA Jessica Sasseen in her Affidavit of

June 2015:

             I am a certified nurse’s aide (CNA) in Kentucky. I have been a CNA for
             approximately 11 years and my license is still active and in good standing.
             I was employed with Heritage Manor Nursing home from approximately
             July 2011 to April of 2015. I had some breaks in my employment but was
             full time for several years. In 2014, I was working a fulltime schedule of 4
             days on then 2 days off.

             Although it fluctuated a little, the 100 hall had about 25 residents. On the
             night shift I was required to work this hall by myself. Once or twice a
             week I also had to cover another hall because of staff shortages. At best, I
             was one CNA with 25 residents and at worst it was just me to 50 residents.
             It was not physically possible for me to deliver all the care the residents
             required when I was the only person there for 25 residents. You can only
             image how much worse it got when I was the only person for 50 residents.
             Of the 4 different nursing homes that I’ve worked in the area, Heritage
             Manor was by far the worst staffed home and patient care suffered. On
             those nights where I had to cover two halls, it was all I could do to
             provide some basic care and at least make sure they were alive by shifts
             end. This situation always scared me.

             There were many problems at Heritage Manor that were caused by
             understaffing of CNAs and nurses. Aside from not being able to perform
             the turning and repositioning that many residents of the 100 hall required,
             incontinent care suffered for all of them as well. There were many fall
             risks including Regina and Rozella that were not monitored ‘“properly or
             not monitored at all. There were several other residents on the 100 hall
             who had developed problems with skin breakdown. Record keeping and
             documentation also suffered. The records maintained by the CNAs were
             mostly pure guesswork at best. At worst they were being filled in falsely
             as there was no way to know if care had been given to a resident.
             Management did not care if the records were right or wrong but only that
             they were filled in. I do not know how they could even expect a CNA with
             50 residents to be able to provide all the care those 50 human beings
             needed, perform the other duties they required of night shift aides, like
             cleaning wheelchairs, and still be able to chart on all 50 that all care was in
             fact given. Management wanted blanks to be filled in no matter what so
             they pressured the nurses who in turned pressured us to fill them in.

             We all complained about the working conditions at Heritage Manor. We
             complained many times and so did the residents. I personally complained
             to my nurses and the staffing coordinator and I know those complaints
                                               42
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 44 of 101




               were carried up the chain of command. I also complained to the DON and
               administrator about the poor working conditions that residents were
               suffering. There was no way that management could possibly be unaware
               of the staffing problems and the negative effect it was having on our
               residents.

       96.     Further, Richard Kackmeister, Administrator, Edmonds Healthcare Center

testified in a December 15, 2011 deposition in Sande v. Kindred, Superior Court of State of

Washington for King County, No. 10-2-06726-4-SEA, that staffing numbers were set by

Kindred’s corporate headquarters and were based on census (number of residents) and not on

acuity (resident needs):

       A.      But my complaint is that it says in one of the documents when they [Kindred
               corporate] are setting the budgets they are supposed to take in to account the
               acuity levels of the residents. And we had one of the highest acuity levels in the
               area and we had one of the lowest CNA budgets to work with.

       Q.      So your issue was the staff levels?

       A.      We were way understaffed for the acuity level. And I can’t help but believe
               that they [Kindred corporate] should have known. If they are looking at data
               that shows that we have the highest acuity in the state and we have got the
               third lowest CNA ratio when they’ve got two other buildings right beside us
               who have basically the same staffing but one of them is 7th in acuity and the
               other one is 118th in acuity. I don’t understand ... (emphasis added).

       97.     Similarly, Byron Eshelman, the Kindred Administrator for Silas Creek

Rehabilitation and Healthcare Center in North Carolina, testified in a sworn affidavit dated April

22, 2011, that Kindred’s staffing levels that did not take into account the needs of the residents:

               Kindred Healthcare, Inc. dictated that staffing levels in the facility be
               based solely on the number of residents in the home, without regard to the
               residents’ care needs or acuity (emphasis added).

       98.     To ensure compliance with its prescribed staffing targets, Kindred required its

nursing homes to use its “staffing ladders” that memorialized its mandatory ratios to determine

the number of licensed nurses and CNAs on each work shift in each Kindred nursing home.

Specifically, Kindred’s staffing ladder was a computer spreadsheet into which nursing home

                                                 43
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 45 of 101




managers entered the daily census (beds filled) and received an instant calculation of the number

of nursing staff approved by Kindred for the day. Significantly, the “staffing ladder” that

Kindred mandated did not take into account the acuity of the residents at a particular nursing

home. Consequently, on a daily basis, the number of CNAs, LPNs, and RNs on duty at each

Kindred facility was determined by the number of residents in the nursing home, regardless of

those resident’s actual needs.29


29
  Despite repeated Requests for Production of Documents (to Kindred for any kind of acuity-based
staffing tool) made between 2003 and 2013 in the following cases, Kindred has never produced or
claimed the existence of any such tool or instrument that adjusts staffing (numbers of nurse
assistants and nurses) to the acuity of residents in their facilities: Case No. 09 CVS 1813; Hiepler v.
Kindred Nursing Centers East, LLC, et al.; In the General Court of Justice, Superior Court
Division; Forsyth County, North Carolina; Case No. 09 CVS 1103; Reid v. Kindred Nursing
Centers East, LLC, et al; In the General Court of Justice, Superior Court Division, Orange County,
North Carolina; Case No. 10 CVS 00069; Thompson v. Kindred Nursing Centers East, LLC, et al.;
In the General Court of Justice, Superior Court Division, Orange County, North Carolina; Case No.
09 CVS 2137; Muccino v. Kindred Nursing Centers East, LLC, et al.; In the General Court of
Justice, Superior Court Division, Orange County, North Carolina; No. 09 CVS 025100; Edwards v.
Kindred Nursing Centers East, LLC, et al.; In the General Court of Justice, Superior Court Division,
Wake County, North Carolina; No. 10 CVS 313; Page v. Kindred Nursing Centers East, LLC, et al; In
the General Court of Justice, Superior Court Division, Forsyth County, North Carolina; CV-2008-
900492; Perkins v. Kindred Healthcare, Inc., et al.; In the Circuit Court of Mobile County, Alabama;
No. CV-09-450; Rocker v. Kindred Healthcare, Inc., et al.; In the Circuit Court of Mobile County,
Alabama; Case No. 07-CI-00271; Gibson v. Kindred Healthcare, Inc., et al.; In the Commonwealth of
Kentucky, 25th Judicial Circuit, Clark Circuit Court, Division I; Civil Action No. 07-CI-00489; Hawkins
v. Kindred Healthcare, Inc., et al.; In the Commonwealth of Kentucky, 25th Judicial Circuit, Clark
Circuit Court, Division II; Case No. 07-CI-00479; Fox v. Kindred Healthcare, Inc., et al.; In the
Commonwealth of Kentucky, 50th Judicial Circuit, Boyle Circuit Court; Case No. CT- 004204-07;
Cotton v. Kindred Healthcare, Inc., et al.; In the Circuit Court of Tennessee for the Thirtieth Judicial
District at Memphis, Shelby County; Cause No. CI-002155-07; Wellington v. Cordova Rehabilitation
and Nursing Home, et al.; In the Circuit Court of Tennessee for the Thirtieth Judicial District at
Memphis, Shelby County; Cause No. CT-003029-07; Matthews v. Cordova Rehabilitation and Nursing
Home, et al.; In the Circuit Court of Tennessee for the Thirtieth Judicial District at Memphis, Shelby
County; Cause No. 005927-05, Monroe v. Primacy Rehabilitation and Healthcare Center, et al.; In the
Circuit Court of Tennessee for the 30th Judicial District at Memphis, Shelby County; Cause No. CT
005059-05; Porter v. Spring Gate Rehabilitation and Healthcare Center, et al.; In the Circuit Court of
Tennessee for the Thirtieth Judicial District at Memphis, Shelby County; Cause No. CT-006540-06,
Johnson v. Spring Gate Rehabilitation and Healthcare Center, et al.; In the Circuit Court of Tennessee
for the Thirtieth Judicial District at Memphis, Shelby County; Cause No.: CT-005061-05: Brown v.
Spring Gate Rehabilitation and Healthcare Center, in its Assumed or Common Name; In the Circuit
Court of Tennessee for the Thirtieth Judicial District at Memphis, Shelby County; Cause No. CT-
004669-07; Lewis v. Kindred Healthcare, Inc,; et al.; In the Circuit Court of Tennessee for the Thirtieth
Judicial District at Memphis, Shelby County, Div. II; Case No. No. 10-2-06726-4 SEA; Sande v.
Kindred Healthcare Operating, Inc., et al.; In the Superior Court of the State of Washington for King
County.
                                                   44
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 46 of 101




        99.     An example of a Kindred staffing ladder for Certified Nurse Aides (CNAs)

which prescribed specific CNA-to-resident ratios is set forth below:




Example: Kindred Staffing Ladder

        100.    According to this staffing ladder, if the Kindred nursing home had 100 residents,

the facility should then have 12.5 nurse aides on the first shift, 8.3 nurse aides on the second

shift, and 5.0 nurse aides on the third shift.30 The number of nurse aides per shift identified in

columns C, D and E of Kindred’s staffing ladder were derived by dividing the staffing ratios

Kindred prescribed for each shift which are set forth in the upper left-hand column of the staffing

ladder by the census found in Column A. The number of nurse aides allowed by Kindred was a



30
 In order to staff at a fraction such as 12.5 or 8.3 CNAs during a shift, a nursing home can reduce the
number of hours that one or more staff members work.
                                                    45
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 47 of 101




function of its prescribed ratios -- first shift, 1:8, second shift, 1:12; and third shift, 1:20.

        101.     A similar staffing ladder used by Kindred was based on the number of CNA hours

per resident per day. Rather than prescribing a ratio of residents to CNAs, Kindred specified the

number of CNA hours and minutes per resident in a 24-hour period.31 Although the staffing

ladders changed minutely over the years, none of them took into account the acuity of the

particular residents at each nursing home.

        102.     These staffing targets prescribed for each facility were closely monitored and

enforced by Kindred. Kindred used payroll software programs to meticulously track all staffing

levels and identify staffing or budget variances at each of its facilities on a daily basis. The

results of this monitoring were regularly reported in Kindred’s Payroll Analysis and Trend

Report that Kindred used at every nursing home on an ongoing basis from at least 2008 through

2015. These Payroll Analysis and Trend Reports show that Kindred set, knew, and controlled

the staffing levels at each of its nursing homes.

        103.     During the relevant time frame, Kindred made it clear to the employees of

each nursing home that the inability to comply with Kindred’s staffing targets and budgets

was unacceptable. Nursing home administrators unable to comply with Kindred’s set

staffing targets were admonished and/or fired. An example of the mandatory nature of

Kindred’s staffing and budget directives can be found in the email dated July 27, 2007, from

Charlotte Nelson, a Kindred District Director of Operations, to a nursing home

administrator:


31
  For example, in a nursing home with a census of 100 residents on December 1, and with 12.5 CNAs
working the 6-2 shift, 8.3 CNAs on the 2-10 shift, and 5.0 CNAs on the 10-6 shift, the CNA hours per
resident day (for this 24 hour period) would be calculated by multiplying the 24-hour total of CNAs
(25.8) by eight hours (25.8 x 8 = 206.4) and then dividing the product (206.4 hours) by the resident
census (100). In this example, 206.4 hours of CNA time must be divided between 100 residents
resulting in 2.06 CNA hours per patient day (“PPD”).


                                                    46
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 48 of 101




              Attached you will find a staffing ladder shell to assist you (and your
              scheduler) to control labor to in-house census daily. We have several
              facilities running over and I trust this tool will assist you to manage
              this critical area of the business. Enter in your census numbers, and
              your budgeted RN, LPN and CNA ppd- this excludes Nursing
              Administration (DNS, ADNS, MDS, CM). Variance to the budget will
              require Rick’s [Regional Vice President] approval. Otherwise, you
              are expected to run the budgeted numbers. (emphasis added).

       104.   Verbal and written communications, including emails, were routinely sent by

Regional Senior Vice President and District Directors of Operations making it clear that

facilities had to run their labor hours according to the prescribed budget. For example,

District Northeast Director of Operations, Gwyn Rucker, testified in a deposition dated

November 10, 2011, that the West/Pacific Regional Vice President, Donna Kelsey,

instructed all of the West/Pacific Directors of Operations via email to run labor hours at or

below budget - “no excuses.”

       Q.     Don’t go over budget is what she’s telling you?
       A.     Correct.
       Q.     And she’s instructing the direct - Directors of Operations, you, that you need
              to inform both your Administrators and your Directors of Nursing that
              running the labor hours is an expectation of working for Kindred. right?
       A.     Yes.
       Q.     And she says enough is enough, get this fixed now, right?
       A.     That’s what it says.
       Q.     And this is instructions from your boss to you, and instructing you to inform
              the DONs, and the Administrators never to exceed the budget for labor hours
              in the nursing homes, true?
       A.     That’s what it says. (emphasis added.


VI.    KINDRED KNEW ITS ADMISSION AND STAFFING POLICIES RESULTED IN
       POOR CARE THAT HARMED ITS RESIDENTS
       105.   Kindred’s policies of admitting as many residents as possible and recruiting

high acuity residents (which maximized workload) while understaffing its nursing homes

resulted in residents not receiving necessary care. The fallout from such policies has not

                                              47
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 49 of 101




only inundated Kindred with an avalanche of lawsuits by families of residents, but also

generated countless complaints from Kindred’s own employees, as discussed below.

        106.   Kindred knew that the levels of staff it mandated and enforced in its facilities

made it impossible to provide for the Section G needs of residents. At all pertinent times,

Kindred was aware that the core care services required by the heavy care residents it

recruited vastly exceeded the physical work capacity of the limited number of CNAs

approved to work in its facilities.

        107.   As previously described, Kindred implemented a strict company-wide staffing

policy. In prescribing and enforcing these staffing levels, Kindred either knew of or acted

with reckless disregard to widely disseminated and scientifically uncontroverted findings

that:

               a.      CNA staffing levels of 1:8 day shift, 1:10 evening shift, and 1:20 night
                       shift had been determined to cause very long waits for services and no
                       assistance during meals for many residents, even when staff worked
                       hard.32

               b.      Staffing at 2.2 CNA hours per patient day was predicted to result in long
                       waits for service and inconsistent implementation of care even when staff
                       worked at unrealistically high productivity levels.33

               c.      Staffing at the CNA levels Kindred dictated, in its staffing ladders, and
                       enforced, had been determined to cause two to three hour waits for
                       changes of diapers and wet linens, as well as high rates of omitted care
                       and missed or late food service.34

               d.      In even low workload nursing homes, 2.8 CNA hours per patient day were
                       minimally required to meet the core care needs of residents as defined by
                       their MDS assessments.35



32
   Phase II Final Report to Congress: The Appropriateness of Minimum Nursing Staff Ratios in Nursing
Homes, at 3-28.
33
   Id. at 1-7
34
   Id. at 3-26.
35
   Id. at 3-31.


                                                  48
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 50 of 101




        108.    Such findings were published by CMS in 2001 in its report to Congress.

Accordingly, five years after CMS tested the effects of CNA staffing levels on care and reported

its findings, Kindred implemented mandatory policies and staffing ladders requiring its nursing

homes to staff at the very same CNA PPDs and ratios known to cause widespread and significant

care deprivation.

        109.    Furthermore, Kindred knew the CNA staffing levels it imposed upon its facilities

were also woefully below the minimum nursing home staffing levels recommended by the

Institute of Medicine in 2004.36

        110.    By reason thereof, in continuing to pressure its nursing homes to hit CNA staffing

targets, Kindred knew it was humanly impossible for the limited workforce in its facilities to

provide: (a) the essential bedside care required by the high acuity residents it purposely

recruited; and (b) essential bedside care and staff support it claimed to have actually provided in

Section G of each resident’s MDS.

        A.      KINDRED KNEW ITS UNDERSTAFFING POLICIES RESULTED IN
                POOR CARE THAT WAS HARMING VULNERABLE PATIENTS
                BASED ON AN AVALANCHE OF COMPLAINTS FROM 2008 TO
                THE PRESENT

        111.    Kindred’s policies of maximizing workload levels while minimizing labor levels

created a dangerous gap between the amount of time required by caregivers to provide the

necessary Section G care versus the amount of time available to provide such care. The fallout

from such policies has not only inundated Kindred with an avalanche of lawsuits by families of

residents, but also generated countless complaints from Kindred’s own employees (e.g., CNAs,


36
  The Institute of Medicine in its 2004 report entitled, Keeping Patients Safe, recommended a minimum
of “one RN for every 32 patients (0.75 hours per resident day), one licensed nurse for every 18 patients
(1.3 hours per resident day), and one nurse assistant for every 8.5 patients (2.8 hours per resident day).”
The Institute of Medicine’s recommendations were based on the findings contained in CMS’s Phase II
Report to Congress, Appropriateness of Minimum Nurse Staffing Ratios in Nursing Homes.


                                                     49
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 51 of 101




nurses, and facility administrators). For example, Richard Kackmeister, an Administrator in the

Kindred West/Pacific Region, testified in a sworn declaration on October 17, 2011, that Kindred

repeatedly ignored his employees’ requests for increased staff to prevent neglect:

               The staff inundated me with complaints and concerns regarding the needs
               of residents not being met because of short staffing. These complaints
               came from the Director of Nursing, nurses, and nurse aides. I verified
               those complaints based with first-hand observations while working in the
               facility.

               When I received complaints, I conveyed them to Gwen Rucker [District
               Director of Operations]. Despite my reports, Kindred refused to modify
               the staffing restrictions and continued to demand recruitment of residents
               with high care needs.

               In addition to staff, the family of residents and the residents complained to
               us about the various negative impacts the low staffing levels had on the
               care being provided at the home.

               I expressed my own concerns, and I passed on the complaints of the staff,
               residents and their family members, and all of them were ignored by Ms.
               Rucker and Kindred. Despite the complaints that were communicated
               regarding resident care, Kindred failed to increase staffing levels or
               decrease resident numbers or acuity.

               Despite the staffs [sic] and my numerous requests for meaningful help,
               Kindred continued to operate the facility in the same manner.

       112.    Kindred not only ignored the complaints of its administrators, but also ignored

complaints from its own medical directors. In a written statement dated May 6, 2012 Dr. Joseph

Palermo, a medical director of a Kindred nursing home in the West/Pacific Region, stated that he

was forced to resign from his position due to Kindred’s unwillingness to increase staffing to

prevent adverse consequences:

               I became aware of the facilities’ dwindling census and its poor reputation
               in the community in the year before I left on 9/18/07. I had determined
               that the limited staffing that became evident to me was placing residents at
               risk for adverse occurrences, which certainly included skin breakdown
               related to poor hygiene and general care of incontinent residents. When I
               had questions about a given resident, it was often difficult to find a nurse,
               especially one who was familiar with a given resident. I had no role in the

                                                50
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 52 of 101




               Administration and could play no role in reversing the problems. This left
               me no recourse but to tell the Administrator that I could not stay and
               jeopardize my reputation and license.

       113.    Similarly, Kathleen Jarvis, RN, a Director of Nursing, Staff Development

Coordinator and Wound Treatment Nurse in Kindred’s West/Pacific Region, testified in a sworn

declaration dated March 20, 2012, that she and her staff repeatedly made Kindred aware that her

nursing home was understaffed and that residents were deprived of needed care. Kindred,

however, refused to increase staff:

               As part of my daily duties, I had to be present at meetings in the morning
               that were attended by all department heads including; the DNS Rita Eden
               and then Jeannie Russell, the Executive Director, Jane Davis and the
               Richard Kackmeister, and on many occasions Gwynn Rucker, the District
               Director of Operations. The purpose of these meetings was to discuss
               issues regarding residents, staffing, budget and daily management,
               complaints and a host of other topics. Staffing and complaints about
               staffing was always a hot topic. Edmonds was constantly understaffed in
               terms of nurse aides and nurses. . . The residents to nurse aide ratios were
               incredibly high and placed an impossible workload on the aides....

               As a result, turnover was high and continuity of care suffered greatly.
               Management, including Gwynn Rucker, was aware of the constant
               problem and the fact that residents were not getting the care they
               desperately needed. Though it was discussed in detail and in-house
               pressure sore development continued to rise, Kindred did nothing to
               increase the number of floor staff.

               Complaints from family members and employees, which were
               frequent, were discussed in these meetings. I made complaints about
               staffing and poor resident care directly through my chain of command.
               I made these complaints to ED Jane Davis, ED Richard Kackmeister,
               DNS Rita Eden, DNS Jeannie Russell, DDO Gwynn Rucker and Diane
               Tiliano, the corporate SDC. Complaints from family members
               frequently concerned lack of care totally or substandard care. . . .

               Management was well aware that the home was understaffed
               constantly. Evidence of skin breakdown at Edmonds was rampant
               throughout the building. The fact that we could not offload pressure
               from these high-risk residents such as Ms. Sande was extremely
               harmful and counterproductive to preventing and healing skin
               breakdown. Management and corporate were made aware by floor
               staff via their complaints, informed by family members who could not

                                                51
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 53 of 101




              get staff to respond to their loved ones [sic] needs, as well as the fact
              the daily ratios were impossibly high which made it impossible to meet
              the needs of the residents. Gwynn Rucker, when in attendance at these
              meetings, would always say she was aware of the problem and that she
              was working on it. Ms. Rucker would promise the staff hope and
              change, but ultimately nothing ever changed.

       114.   Laurie Adams, RN, a Wound Treatment Nurse in Kindred’s South Region,

testified in an affidavit dated October 19, 2011, that the underlying cause of the injuries in

her facility was Kindred’s refusal to provide sufficient staff to meet the needs of the

residents:

              On the second floor, workload was extremely high because the vast
              majority of the residents required significant assistance with activities
              of daily living. During my tenure, understaffing was always a problem.
              It seemed like the staff was complaining to management on a daily
              basis that the residents were being neglected due to insufficient staff.
              And although the care was poor when I first started, it significantly
              deteriorated during the latter part of my tenure. I wholly agree with the
              email written by Scott Lindsey wherein he described the staffing levels
              at Kindred as both dangerous and critical.

       115.   Georgia Jessie, a Licensed Nurse working with Laurie Adams, agreed with

her assessment of Kindred’s indifference in a sworn affidavit dated December 1, 2011:

              I observed numerous care issues that resulted in neglect of the
              residents at Kindred. I, like many other nurses and CNAs, tried to keep
              up, but the number of residents, compounded with their high acuity
              levels, made it impossible for us to do our jobs. This was extremely
              frustrating to the staff and led to conflicts as work routinely did not
              get done. I, along with other staff, reported these problems to the
              management of Kindred, but I saw nothing change, unless state was in
              our building or management believed state was coming. Only during
              this time did management call in additional staff to care for residents.
              It was evident to me that they could staff better when they wanted to
              present a false picture to state officials.

       116.   The utter lack of any meaningful corporate response to address the problems

in Kindred’s nursing homes is evident in the Affidavit of Kayla Sanders, CNA, dated June

9, 2015:



                                               52
      Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 54 of 101




             It was apparent to me that management did not care about the residents
             or the staff at Heritage Manor. We were working 12 hour shifts, back
             to back in many cases, and it was physically and emotionally
             exhausting. I was completely drained when I left. If you cared about
             those residents, you were moving constantly. Going from high priority
             to high priority all day. I was never able to conduct anything that
             resembled a routine or rounds. It was chaos management most of the
             time, especially when I was on the 100 hall alone. On those days,
             which were many, I could only do the bare basics for the residents and
             even then it was late. I made complaints to management about the
             situation but nothing changed. Turnover of staff was constant as they
             could not handle the stress and workload at Heritage Manor. When
             Tim Sirls was hired, he tried to make some changes but management
             stopped him cold. Tim quit after only few months. I think I had three
             DONs in the 6 months I was there.

             Many residents had to wait long periods of time. Many times call
             lights stayed on for more than an hour because there was no one
             available to answer them. Turning and repositioning did not occur
             every two hours. Some nights they were lucky to be turned at all.
             Incontinent care suffered constantly. It is no wonder why residents
             such as Jerrelldeane and Rozella suffered skin breakdown and they
             could not heal properly. It is also no surprise that Regina fell and was
             on the floor for hours until she was finally found.

      117.   The staff’s frustrations were summed up by the Affidavit of Starr Foster dated

June 2015:

             I tried my best and I know other staff tried their best as well. It was
             simply impossible to keep up when Kindred forced you to work with
             such little help. I made complaints to my supervisors and I know [the]
             state was investigating the home for the very problems I observed
             every day. But despite all of this, management never changed anything
             and the residents and staff suffered for it. I left the facility after I
             realized that this home had no intention of taking care of their residents
             or staff. It bothered be a great deal to leave because a part of me felt
             like I was abandoning these helpless residents, but I was powerless to
             change things, exhausted, and was in fear for my license. I have
             worked at several nursing homes in Kentucky and I would rate
             Heritage Manor as the worst one.




                                             53
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 55 of 101




        B.      KINDRED KNEW ITS UNDERSTAFFING POLICIES RESULTED IN
                POOR CARE THAT HARMED ITS VULNERABLE PATIENTS, THE
                KNOWN HUMAN COSTS OF ITS STAFFING AND RESIDENT
                RECRUITMENT SCHEME

        118.    The human costs of Kindred’s staffing practices were often drastic and

devastating, causing widespread deprivations of human dignity, suffering, catastrophic injuries,

and even death to residents across the country. While the severity and nature of the injuries

suffered by residents varied due to a number of factors,37 the core care omission levels at

Kindred’s subject facilities remained intractably high due to the Kindred’s willful blindness to

the effects of its staffing based on headcount and without consideration of acuity.

        119.    The disparity between Kindred’s staffing and acuity in the subject facilities had

real world consequences. Not only were residents of these facilities forced to suffer the

indignities and health consequences from such routine care omissions, they further were

subjected to long waits for the most basic human care, frequently exceeding two hours.

VII.    THE PRINCIPAL PURCHASER OF KINDRED’S NURSING HOME
        SERVICES: FEDERAL AND STATE GOVERNMENTS

        120.    Federal and state Medicare and Medicaid programs are the primary purchasers of

SNF and NF services, and the major source of income for Kindred’s nursing homes.38

        121.    Since 2008, Kindred’s nursing home operations have generated revenues in

excess of $12.9 billion, based on a volume of over 50 million patient days. By far, the largest

purchaser of this nursing home care was the Government, with over 82% of this revenue from




37
   Factors affecting the degree and nature of injury suffered by residents exposed to routine understaffing
and core care omissions include: (a) the precise nature of the resident’s dependency and length of
exposure to care deprivation; (b) whether the resident received a proportionate or disproportionate share
of the limited care; (c) how care omissions for an individual resident were distributed among the Section
G core services; i.e.; which basic services were neglected the most; (d) the individual resident’s
physiological capacity to withstand care deprivation; and (e) the extent to which the resident’s diagnosis
and chronic disease process mask facility neglect.
38
   Most Kindred nursing homes are certified to provide both Medicare and Medicaid services.
                                                     54
           Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 56 of 101




2008 to 2014 being derived from the Medicare and Medicaid reimbursement system.39


VIII. COMPLIANCE WITH FEDERAL STAFFING REQUIREMENTS IS MATERIAL
      TO THE GOVERNMENT’S PAYMENT DECISION

           122.    Having sufficient, competent staff is vital to providing adequate care. CMS has

long recognized that staffing is critical to meeting resident needs and preventing neglect. At all

pertinent times, Kindred also knew or should have known that providing sufficient numbers of

staff to deliver the care specified in each resident’s MDS and care plan as required by 42 U.S.C.

§ 1395i-3(b)(4)(A)(i), 42 U.S.C. § 1396r-(b)(4)(A)(i), and 42 C.F.R. § 483.35 was a material

condition of payment by the United States and the Qui Tam States under Medicare and

Medicaid.

           123.    The Government’s decision to remit payment for nursing home services could

have been and was, in fact, influenced by (a) Kindred’s misrepresentations and false claims that

it had complied with 42 U.S.C. § 1395i-3(b)(4)(A)(i), 42 U.S.C. § 1396r-(b)(4)(A)(i), and 42

C.F.R. § 483.35 and (b) Kindred’s submission of claims for payment without disclosing to the

Government its noncompliance with these essential staffing laws.

           124.    The Government has repeatedly demonstrated that adequate staffing is material to

its reimbursement decisions by pursuing actions under the FCA that arise as a result of

understaffing, including:

                   a.      U.S. et al. v. Vanguard Healthcare, LLC et al., ($18 million settlement

           arising from “grossly substandard” nursing home care) (February 27, 2019)

           https://www.justice.gov/opa/pr/vanguard-healthcare-agrees-resolve-federal-and-state-

           false-claims-act-liability;




39
     See Brown University data at ltcfocus.org.
                                                    55
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 57 of 101




              b.      United States ex rel. Hinkle v. Caris Healthcare, L.P., No. 3:14-CV-212-

       TAV-HBG, 2017 WL 3670652, at *2 (E.D. Tenn. May 30, 2017) (Court found in FCA

       action that a reasonable jury could conclude that Defendant “did not have enough staff to

       properly care for residents as promised under Medicare/Medicaid agreements”);

              c.      United States v. Extendicare Health Services, Inc., ($38 million settlement

       based upon substandard care arising from inadequate staffing) (October 10, 2014)

       https://www.justice.gov/opa/pr/extendicare-health-services-inc-agrees-pay-38-million-

       settle-false-claims-act-allegations;

              d.      United States v. George D. Houser, https://www.justice.gov/archive/

       usao/gan/press/2012/08-14-12.html (nursing home operator sentenced to prison based

       upon substandard nursing home and chronic staff shortages) (August 14, 2012); and

              e.      United States v. NHC Health Care Corp., 163 F. Supp. 2d 1051, 1056-57

       (W.D. Mo. 2001) (summary judgment denied on basis that plaintiff had produced

       sufficient evidence for jury to conclude that defendant did not have enough staff to

       properly care for residents as promised pursuant to terms of Medicare/Medicaid

       agreement).

       125.   Further evidence that compliance with the above-cited federal staffing

requirements is material to the Government’s payment decisions include:

              a.      The OIG’s Compliance Program Guidance for Nursing Facilities

       published on March 16, 2000 (“OIG Guidance”). There, OIG specifically states that a

       nursing home’s compliance program should require the reporting of “inadequate staffing

       levels or insufficiently trained or supervised staff to provide medical, nursing, and related

       services” (OIG Guidance, 65 Fed. Reg. 14289, 14293) and that “[i]n addition to facing

       criminal sanctions and significant monetary, providers that have failed to adequately

                                                56
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 58 of 101




        ensure the accuracy of their claims and cost report submissions can have their Medicare

        payments suspended (42 CFR 405.371), be excluded from program participation (42

        U.S.C. 1320a–7(b)), or, in lieu of exclusion, be required by the OIG to execute a

        corporate integrity agreement (CIA),” (Id. at 14296), and that maintaining a compliance

        program that, among other things, identifies inadequate staffing can “minimiz[e] loss to

        the Government from false claims, and thereby reduc[e] the nursing facility’s exposure to

        civil damages and penalties, criminal sanctions, and administrative remedies.” (Id. at

        14290)40;

                b.      The Office of Inspector General of Health and Human Services,

        specifically acknowledged that “CMS developed the Conditions of Participation (CoPs)

        that healthcare organizations must meet to start and continue participating in Medicare

        and Medicaid, that these CoPs establish health and safety standards, which are the

        foundation for improving quality and protecting the health and safety of beneficiaries,”

        which can be found at 42 CFR § 483 (including specific requirements for staffing) and

        which has been in effect since December 27, 2005. See “Incidents of Potential Abuse

        and Neglect at Skilled Nursing Facilities Were Not Always Reported and Investigated”

        dated June 2019, at 2-3 (emphasis added), (finding that 20% of emergency room

        admissions from nursing homes arose from abuse and neglect); and

                c.      CMS’s denial of payments to nursing homes that are found to have

        significant and pervasive staffing violations of the kind described here41 (for example, the



40
   Relator was never advised as part of a Kindred compliance program, or otherwise, that he should report
the chronic understaffing that Kindred itself required and, in fact, he was expressly discouraged from
doing so.
41
   See https://www.cms.gov/Medicare/Provider-Enrollment-and-
Certification/SurveyCertificationGenInfo/Downloads/Survey-and-Cert-Letter-16-27.pdf (describing
remedies available for such violations to include denial of payment and imposition of civil penalties).
                                                   57
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 59 of 101




       Taylor Health Care Center in Grafton, West Virginia was denied payment due to

       widespread staffing violations in March 2017 until those shortages were corrected and the

       Grandview Nursing and Rehabilitation Facility in Campbellsville, Kentucky was

       similarly denied payment for staffing shortages in July 2018 until those shortages were

       rectified.)

       125.    Kindred likewise knew that its failure to disclose that it was funneling Medicare

and Medicaid dollars that were supposed to be used in the first instance for staffing and patient

care to fuel its corporate profits and acquisition spree was material information that, if known to

the Government, would have resulted in the Government withholding or recouping payments

from Kindred because, inter alia, the Government has the right and, in such instances, has

insisted on the repayment of these funds on the basis of unjust enrichment. See United States ex

rel. Borges v. Doctor’s Care Med. Ctr., Inc., No. 01-8112-CIV, 2007 WL 9702639, at *7 (S.D.

Fla. Jan. 29, 2007) (recognizing that the United States has a common-law right to recover

Medicare overpayments); United States v. Life Care Centers of America, Inc.,

https://www.justice.gov/opa/pr/life-care-centers-america-inc-agrees-pay-145-million-resolve-

false-claims-act-allegations (October 24, 2016) (in which Life Care Centers of America, Inc. and

its sole shareholder, Forrest L. Preston agreed to pay $145 million to resolve FCA allegations

that they engaged in a systematic effort to increase Medicare and TRICARE therapy billings,

submitted claims for therapy services that were not reasonable, necessary or skilled and that the

owner was unjustly enriched as a result of these schemes).

IX.    KINDRED’S FALSE CLAIMS

       126.    Kindred knowingly and methodically presented, or caused to be presented, false

or fraudulent claims for payment by or approval of the United States, as well as state

governments, in violation of 31 U.S.C. § 3729(a)(l)(A) and similar state False Claim Acts. From

                                                58
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 60 of 101




at least 2008 to the present, Kindred knowingly presented, or caused to be presented, false or

fraudulent claims by submitting false MDS forms and by submitting false claims for PPS

payments for thousands of nursing home residents.

       127.    The MDS form is “both a billing document and a care assessment certification for

Medicare and Medicaid ...” United States of America ex rel. Absher v. Momence Meadows

Nursing Center, Inc., Case No. 13-1886, 2014 WL 4092258 (August 20, 2014, 7th Cir.). Each

MDS Kindred submitted to CMS with false information is a false claim; each is also, as

described below, a false statement that caused a false claim to be submitted. In addition to the

MDS forms, the claims Kindred submitted to Medicare and Medicaid for PPS payments for

services that it did not provide are also false claims.

       128.    Kindred knowingly made, used, or caused to be made or used, false statements,

claims, and certifications in its MDS assessments which it (a) knew were a material condition of

payment; (b) knew were the basis of payment from federal and state funds; (c) knew that such

claims were required to be accurate and truthful as expressly certified; and (d) knew were

impossible.

       129.    Further, from at least 2008 to the present, Kindred knowingly presented, or

caused to be presented, false or fraudulent claims to Medicare and Medicaid for per diem

payments, usually via the CMS 1450, 8371, and 1500 forms, for services that it did not

provide. Additionally, these forms also contained false and inflated Resource Utilization

Groups (“RUG”) and Health Insurance Prospective Payment System (“HIPPS”) billing codes.

       130.    Government payment to Kindred for nursing home care, by statute, is

conditioned on that care being “reasonable.” As set forth above, the care that Kindred

delivered to its residents was so patently unreasonable in duration, quantity, and medical

value that Kindred’s submission of requests for payments for the same constituted false or

                                                  59
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 61 of 101




fraudulent claims, in violation of 31 U.S.C. § 3729(a)(l)(A) and (B), as well as similar state

False Claim Acts.

        131.    Furthermore, throughout the timeframe of this case, Kindred understood --

and certified -- in its Medicare Enrollment Application for Institutional Providers (CMS-

855A) and Health Insurance Agreements (CMS-1561) -- that payment of claims by

Medicare and Medicaid were conditioned upon the claim and underlying transaction

complying with applicable laws.42 Accordingly, Kindred knew that its payments from

federal and state governments were conditioned on compliance with those previously

discussed regulations which govern: (a) nursing home allocation and use of government funds,

42 C.F.R. § 483.7043; and (b) essential staffing, 42 CFR § 483.35. Moreover, by reason of

the above enrollment certifications, Kindred certified, as to each Form CMS-1450 (UB-04)

it submitted for payment, that it had complied with the above regulations. Kindred’s

certifications of compliance stand in contrast to its knowing violations of these laws by its

diversion of government payments intended for nursing home care and its decision to staff

its facilities without regard for resident acuity.

        132.    In addition to the above, as a matter of practice, Kindred knowingly made, caused

to be made, or used false records and statements within the medical records of numerous

residents to support and mask its false claims for payment and certifications of compliance. Such

conduct also violated 31 U.S.C. § 3729(a)(l)(B).




42
   See above discussion of Kindred’s Medicare Enrollment Application for Institutional Providers (CMS-
855A) and Kindred’s Health Insurance Agreements (CMS-1561).
43
   “A facility must be administered in a manner that enables it to use its resources effectively and
efficiently to attain or maintain the highest practicable physical, mental, and psychosocial well-being of
each resident.” 42 C.F.R. § 483.70, prior to October 4, 2016, this provision was found at 42 C.F.R. §
483.75.
                                                    60
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 62 of 101




       A.      THE AMOUNT OF DAILY PAYMENT TO KINDRED UNDER
               MEDICARE AND MOST MEDICAID PROGRAMS HINGED UPON
               ACCURATE REPORTING ON THE MDS FORM
       133.    Medicare and the California, Colorado, Connecticut, Georgia, Indiana,

Massachusetts, Montana, Nevada, North Carolina, Tennessee, Vermont, Virginia, Washington,

and Wisconsin Medicaid programs, as well as the other Medicaid programs in the United States,

paid Kindred and other nursing home providers a predetermined daily amount on a per resident,

per day basis. The per diem rate for each Medicare and Medicaid resident was determined, in

part for Medicare and for most Medicaid programs, by the MDS assessment that was a

prerequisite to payment for all Medicare and Medicaid claims.

       134.    The Medicare program uses the PPS to pay a pre-determined daily rate to nursing

homes (also called a per diem payment). See 63 Fed. Reg. 26,252, 26, 259-60 (May 12, 1998).

California, Colorado, Connecticut, Georgia, Indiana, Massachusetts, Montana, Nevada, North

Carolina, Tennessee, Vermont, Virginia, Washington, and Wisconsin Medicaid programs, as

well as the other Medicaid programs in the United States, use a similar per diem payment

system.44

       135.    Medicare and Medicaid programs adjust the per diem rate based on a variety of

factors. Medicare and most Medicaid programs recognize the differences in resources utilized

by residents in determining a range of per diem reimbursement rates. Some residents require

total assistance with their activities of daily living, while others require less care. The

recognition of these differences forms the premise for Medicare and most Medicaid programs’

“case-mix” adjustment to the per diem rate, which alters the reimbursement amount based on the

resource needs of each resident in a particular nursing home. Residents with heavy care needs




44
 As previously noted, these states adjust the daily Medicaid payment amount based on the facilities
CMS.
                                                  61
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 63 of 101




require more staff resources, and payment levels are higher than for those with less intensive care

needs. In a case-mix adjusted payment system, the amount of reimbursement to a nursing home

is based on the resource intensity of the resident as measured by items on the MDS, including in

Section G.45

       136.    Accordingly, insomuch as these MDS ADLs are used to classify each resident

into different case-mix categories called RUGs, Kindred’s coding of residents’ needs and

services provided directly influenced the amount of its Medicare and most Medicaid payments.

       B.      RELATIONSHIP BETWEEN MDS, RUGS, AND KINDRED’S
               MEDICARE PER DIEM PAYMENTS

       137.    The daily PPS/per diem rate that Medicare and the Arizona, Colorado, Georgia,

Indiana, Idaho, Kentucky, Maine, Massachusetts, Montana, Nebraska, Nevada, North Carolina,

North Dakota, Ohio, Pennsylvania, Utah, Vermont, Virginia, Washington, and Wisconsin

Medicaid programs pay a nursing facility depends, in part, on the RUG to which a resident is

assigned which, as stated above, is calculated off a resident’s MDS. Each distinct RUG is

intended to reflect the anticipated costs associated with providing nursing and rehabilitation

services to beneficiaries (i.e., residents) with similar characteristics or resource needs. The

number of possible RUGs categories and the corresponding payment rate depends on whether

RUG-III or RUG-IV was in effect. For Medicare, for example, from January 1, 2006, to October

1, 2010, there were 53 RUGs in the RUG-III classification system. See 70 Fed. Reg. 45026 to

45031 (Aug. 4, 2005). After October 1, 2010, Medicare began the implementation of RUG-IV,

which recognized 66 possible resident classifications and payment rates. Regardless of whether

payment was based on a RUG-III or RUG-IV classification, at all times material to this case, the




45
 CMS’s RAI Version 3.0 Manual, Chapter 6, Medicare Skilled Nursing Facility Prospective Payment
System (SNF PPS).
                                                 62
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 64 of 101




per diem rate for Medicare and most Medicaid programs for each of the 53 to 65 RUGs

categories46 was based on CMS-initiated nursing home staff time measurement studies and

estimated cost for required care.

        138.    The RUG-IV classification system has eight major classification categories: (1)

Rehabilitation Plus Extensive Services; (2) Rehabilitation; (3) Extensive Services; (4) Special

Care High; (5) Special Care Low; (6) Clinically Complex; (7) Behavioral Symptoms and

Cognitive Performance Problems; and (8) Reduced Physical Function. All eight major

categories, except for Extensive Services, are further subdivided based on the resident’s “late

loss” ADL score, which enables Medicare (and/or a Medicaid program) to distinguish those

nursing home residents requiring more care and therefore requiring more resources.47

        139.    In addition to reflecting a resident’s rehabilitation therapy needs and special

clinically complexities, each RUG also takes into account each resident’s ability to perform and

the staff support provided for the following four ADLs: (1) toileting; (2) bed mobility; (3)

transferring in and out of bed or chair; and (4) eating. These four ADL activities are known as

“late-loss” ADLs because they are generally the last physical functions to be lost in the cycle of

life. For RUGs classification purposes, each resident received a “late loss” ADL score48 that is


46
   CMS has made certain modifications to the RUG-III structure through its RUG-IV classification system,
which became effective October 1, 2010. CMS added new clinical RUG categories, modified the
timeframe in which each assessment must be performed, required that nursing facilities assess changes in
the level of therapy every seven days, and revised certain rules pertaining to group therapy, among other
changes. 74 Fed. Reg. 40288 (Aug. 11, 2009).
47
   CMS’s RAI Version 3.0 Manual, Chapter 6.3, Resource Utilization Groups Version IV (RUG-IV).
Additionally, the Special Care High, Special Care Low, and Clinically Complex categories are also
divided by the presence of depression. Finally, the Behavioral Symptoms and Cognitive Performance
Problems and the Reduced Physical Function categories are divided by the provision of restorative
nursing services.
48
   CMS recognizes that the “late loss” ADL score is “very important component of the classification
process.” “Other ADLs are also very important, but the research indicates that the ‘late loss’ ADLs
predict resource use most accurately.” See CMS RAI Version 3.0 Manual, CH 6: Medicare SNF PPS,
page 6-24.


                                                   63
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 65 of 101




based on the resident’s dependency levels and staff support that Kindred provided in Section G

of the MDS. For example, a very dependent resident who (a) could not toilet, change position in

bed, or transfer without assistance and (b) was provided two-person staff support would receive

the maximum “late loss” ADL score of four for each of these three late loss ADLs or a total “late

loss” score of 12 (not including feeding).49 Significantly, to obtain the highest “late loss” ADL

score, highest RUG code, and largest Medicare (and/or Medicaid) reimbursement, a nursing

home must claim in Section G of the MDS that the resident was provided the assistance of two

staff members for a number of these “late loss” ADLs. In sum, the extent of the “late loss” ADL

services required by a resident and actually provided by staff significantly impacts the resident’s

RUG classification and the nursing home’s corresponding payment from Medicare and most

Medicaid programs.

        140.    The table below contains the October 1, 2012 RUG adjusted50 rates paid by

Medicare for nursing homes operated in Louisville, Jefferson County, Kentucky – the site of

Kindred’s corporate headquarters. The first column identifies each of the eight major RUG

Categories that are associated with a rehabilitation level or clinical needs grouping. The second

column provides an abbreviated description of the rehabilitation or clinical basis for the RUG

grouping, and the third column provides the specific RUG payment classification utilizing a

three-letter code. Column four provides a breakdown of the possible MDS “late loss” ADL

scores for each RUG billing code, and the fifth and final column provides the corresponding per

diem rate for each RUG classification.




49
   Under MDS 2.0 which was in effect until October 1, 2010, the possible “late loss” ADL scoring ranged
from 4 to 18 under MDS 3.0, the “late loss” ADL scoring ranged/ranges from 0 -16.
50
   Medicare makes annual adjustments to RUGs rates based on but on locality and wage index. See 42
U.S.C § 1395yy(e)(4)(E)(ii)(IV).
                                                  64
     Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 66 of 101




Major                                                     MDS
                                           RUG                            RUG Daily
RUG        RUG Description                                Late Loss ADL
                                           Billing Code                   Rate
Category                                                  Scores
           RU (Rehab Ultra-High)           RUX            11 to 16        $692.25
1
           RU (Rehab Ultra-High)           RUL            2 to 10         $677.15
           RU (Rehab Ultra-High)           RUC            11 to 16        $524.80
           RU (Rehab Ultra-High)           RUB            6 to 10         $524.80
           RU (Rehab Ultra-High)           RUA            0 to 5          $438.81
           RV (Rehab Very High)            RVX            11 to 16        $616.15
           RV (Rehab Very High)            RVL            2 to 10         $552.79
           RV (Rehab Very High)            RVC            11 to 16        $450.22
           RV (Rehab Very High)            RVB            6 to 10         $389.87
           RV (Rehab Very High)            RVA            0 to 5          $388.37
           RH (Rehab High)                 RHX            11 to 16        $558.24
           RH (Rehab High)                 RHL            2 to 10         $497.91
2          RH (Rehab High)                 RHC            11 to 16        $392.30
           RH (Rehab High)                 RHB            6 to 10         $353.09
           RH (Rehab High)                 RHA            0 to 5          $310.84
           RM (Rehab Medium)               RMX            11 to 16        $512.08
           RM (Rehab Medium)               RML            2 to 10         $469.85
           RM (Rehab Medium)               RMC            11 to 16        $344.64
           RM (Rehab Medium)               RMB            6 to 10         $323.52
           RM (Rehab Medium)               RMA            0 to 5          $266.20
           RL (Rehab Low)                  RLX            2 to 16         $449.72
           RL (Rehab Low)                  RLB            11 to 16        $335.07
           RL (Rehab Low)                  RLA            0 to 10         $215.90
           ES (Extensive Services)         ES3            2 to 16         $632.00
3          ES (Extensive Services)         ES2            2 to 16         $494.73
           ES (Extensive Services)         ES1            2 to 16         $441.92
           (Special Care High)             HE2            15 to 16        $426.84
           (Special Care High)             HD2            11 to 14        $399.68
           (Special Care High)             HC2            6 to 10         $377.07
           (Special Care High)             HB2            2 to 5          $372.53
4
           (Special Care High)             HE1            15 to 16        $354.43
           (Special Care High)             HD1            11 to 14        $333.32
           (Special Care High)             HC1            6 to 10         $315.21
           (Special Care High)             HB1            2 to 5          $312.20
           (Special Care Low)              LE2            15 to 16        $387.62
5          (Special Care Low)              LD2            11 to 14        $372.53
           (Special Care Low)              LC2            6 to 10         $327.28


                                     65
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 67 of 101




  Major                                                                       MDS
                                                               RUG                            RUG Daily
  RUG          RUG Description                                                Late Loss ADL
                                                               Billing Code                   Rate
  Category                                                                    Scores

               (Special Care Low)                              LB2            2 to 5          $310.68
               (Special Care Low)                              LE1            15 to 16        $324.26
               (Special Care Low)                              LD1            11 to 14        $312.20
               (Special Care Low)                              LC1            6 to 10         $275.99
               (Special Care Low)                              LB1            2 to 5          $263.91
               (Clinically Complex)                            CE2            15 to 16        $345.37
               (Clinically Complex)                            CD2            11 to 14        $327.28
               (Clinically Complex)                            CC2            6 to 10         $286.55
               (Clinically Complex)                            CB2            2 to 5          $265.43
               (Clinically Complex)                            CA2            0 to 1          $224.70
  6
               (Clinically Complex)                            CE1            15 to 16        $318.22
               (Clinically Complex)                            CD1            11 to 14        $300.13
               (Clinically Complex)                            CC1            6 to 10         $265.43
               (Clinically Complex)                            CB1            2 to 5          $245.82
               (Clinically Complex)                            CA1            0 to 1          $209.62
               (Behavior Symptoms and Cognitive Performance)   BB2            2 to 5          $238.27
               (Behavior Symptoms and Cognitive Performance)   BA2            0 to 1          $197.55
  7
               (Behavior Symptoms and Cognitive Performance)   BB1            2 to 5          $227.71
               (Behavior Symptoms and Cognitive Performance)   BA1            0 to 1          $188.50
               (Reduced Physical Functioning)                  PE2            15 to 16        $318.22
               (Reduced Physical Functioning)                  PD2            11 to 14        $300.13
               (Reduced Physical Functioning)                  PC2            6 to 10         $257.89
               (Reduced Physical Functioning)                  PB2            2 to 5          $218.67
               (Reduced Physical Functioning)                  PA2            0 to 1          $180.95
  8
               (Reduced Physical Functioning)                  PE1            15 to 16        $303.14
               (Reduced Physical Functioning)                  PD1            11 to 14        $285.03
               (Reduced Physical Functioning)                  PC1            6 to 10         $245.82
               (Reduced Physical Functioning)                  PB1            2 to 5          $209.62
               (Reduced Physical Functioning)                  PA1            0 to 1          $173.40
Table 4: RUG Rates for Jefferson County, Kentucky—October 1, 2012

        141.     The RUG billing is incorporated into the HIPPS code that Kindred submits to

Medicare (or to the Medicaid programs in Arizona, Colorado, Georgia, Indiana, Idaho,

Kentucky, Maine, Massachusetts, Montana, Nebraska, Nevada, North Carolina, Ohio,

Pennsylvania, Utah, Vermont, Virginia, Washington, and Wisconsin) and would affect the

                                                    66
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 68 of 101




amount paid to Kindred.

       142.    Kindred used CMS software, or private software developed with the CMS tools,

to encode and electronically transmit to Medicare and/or Medicaid its residents’ most current

MDS assessment data and to automatically convert the data into a RUG billing group/HIPPS

code which it submitted per resident on at least a monthly basis as part of its request for

payment. In the PPS/per diem claims submitted by Kindred to Medicare and Medicaid

programs, the first three characters in the HIPPS code matched the RUG billing code and the last

two characters defined the applicable payment periods and the type of assessment.

       143.    Accordingly, submission of false MDS forms were also false statements that

caused Medicare and the Arizona, Colorado, Georgia, Indiana, Idaho, Kentucky, Maine,

Massachusetts, Montana, Nebraska, Nevada, North Carolina, Ohio, Pennsylvania, Utah,

Vermont, Virginia, Washington, and Wisconsin Medicaid programs to pay Kindred in excess of

what Kindred was actually entitled to receive.

X.     KINDRED FINANCED ITS EXPANSION STRATEGY, DEBT, AND OVERHEAD
       BY STEALING FROM THE GOVERNMENT

       144.    During the time period described above in which Kindred conspired to defraud

the Government of millions of dollars in Medicare and Medicaid reimbursements, its revenues

and returns on investment grew to record levels. As part of its corporate strategy to diversify and

expand its long-term care brand, Kindred gobbled up long-term care hospitals, hospice, and

rehabilitation therapy businesses across the country. The aggressive growth and diversification

of this Fortune 500 company was financed on the back of the Medicare and Medicaid

reimbursement system. The immense debt that funded Kindred’s expansion was raised, secured,

and serviced by its strong nursing home cash flows provided primarily by the Medicare and

Medicaid systems or, more precisely, taxpayers. Rather than deploying its Medicare and

                                                 67
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 69 of 101




Medicaid funds in a manner to ensure that the most basic needs of its vulnerable residents were

met, Kindred diverted taxpayer dollars specifically earmarked for nursing home care to fund its

purchase of non-nursing home related businesses, to pay for massive corporate administrative

expenses and maintain compliance with its stringent financial covenants with lenders that

prescribed specific EBITDA/EBITDAR targets and other financial ratios for its nursing home

operations. This scheme siphoned off critical Medicare and Medicaid dollars from nursing

homes that could have paid for critically needed nurse aide staffing throughout the relevant

timeframe. For example, rather than using such funds, as intended (to provide care to meet the

needs of its residents), Kindred reallocated and repurposed these resources to pay, in part, for its:

        a.      Bloated corporate overhead and home office cost in excess of $1.1 billion from

                2008 through 2014 ($133 million in 2008, $135 million in 2009, $134 million in

                2010, $175 million in 2011, $179 million in 2012, $176 million in 2013, and $201
                                   51
                million in 2014);

        b.      Self-dealing through its related-party subsidiaries and internal corporate charges

                that drained over $2.0 billion from the conglomerate’s nursing home revenue

                stream between 2008 and 2014;52

        c.      Lavish compensation and performance bonuses paid to the top senior executives

                despite the fact that Kindred’s revenue stream was primarily derived from

                Government funding;53

        d.      Costly private, corporate jet travel across the United States;54 and


51
   See Kindred’s SEC 10-K Annual Reports for fiscal year ending December 31, 2008 to 2014.
52
   See Skilled Nursing Facility and Skilled Nursing Facility Healthcare Complex Cost Report and
worksheets for all individual Kindred nursing homes from 2008 to most currently available.
53
   See Kindred’s SEC 10-K Annual Reports for fiscal year ending December 31, 2008 to 2014. See
Kindred’s SEC 10-K Annual Reports for fiscal year ending December 31, 2008 to 2014.
54
   See the locations and frequency of Kindred’s private corporate jet travel across the United States at
                                                     68
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 70 of 101




        e.       Substantial indebtedness totaling $1.6 billion as of December 31, 201355 that was

                 not only incurred to support Kindred’s aggressive growth and diversification

                 strategy, but also required it to:

                 i.      Dedicate a substantial portion of the cash flows, including those from
                         Kindred’s nursing home operations, to make debt service payments on this
                         indebtedness (Kindred’s annual interest expense alone has grown fifteen-
                         fold since 2010 from $7 million to $107 million in 2012 and $108 million
                         in 2013);56 and

                 ii.     Comply with the restrictive covenants contained in the loan agreements
                         governing its $1.6 billion debt, which included significant operating
                         limitations on how nursing home revenues were used, imposed through a
                         variety of financial thresholds and ratios, the breach of which subjected
                         Kindred to default.57

        145.     Furthermore, Kindred’s willingness to drain revenues from nursing home

operations in order to support the expansion of its non-nursing home-related businesses is seen in

its May 30, 2013 Credit Agreement with JP Morgan. There, Kindred pledged the resources of

over 250 of its subsidiaries, including its nursing home operators as “Restricted Guarantors,” to

service and secure all of Kindred’s debt, regardless of which Kindred sector used the borrowed

money to expand. As guarantors, these subsidiaries were obligated “to maintain working capital,

equity capital or any other financial statement condition or liquidity of the primary obligor so as

to enable the primary obligor to pay such Indebtedness or other obligation.” In short, not only


http://pro jec ts.w j.co m/ je ttracker/#a=&d=&eo:2011-01- 0l&m=grouped&o=
KINDRED+HEALTHCARE+INC&p==O&s=2007-01-01&sort=d&t=Nl 96SB&v=table
55
   See Kindred’s SEC 10-K Annual Reports for fiscal year ending December 31, 2013.
56
   See Kindred’s SEC 10-K Annual Reports for fiscal years ending December 31, 2010, 2012, 2013, and
2014.
57
   For example, see Term Loan Credit Agreement between Kindred and JP Morgan Chase Bank, et al.,
dated June 1, 2011, wherein Article 6, Section 6.01--Financial Ratios, prescribes that Kindred’s
consolidated EBITDAR divided by its consolidated fixed charges (interest expense plus rent expense)
will not be less than a ratio of 1.25 to 1 or be subject to default under Article 8. Accordingly, Kindred
contractually bound itself to a loan agreement that potentially conflicted with its obligation to utilize its
nursing home resources effectively and efficiently to meet the care needs of residents under the Social
Security Act §§ 1819(d)(l) and 1919(d)(l). Clearly, as Kindred’s financial ratios dropped closer to the
loan’s default line (1.25 to 1), the more pressure it was under to reduce its nursing home resource
expenditures and/or to increase its nursing home revenues.
                                                      69
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 71 of 101




were taxpayers and nursing home residents ultimately saddled with the cost of this complex

transaction, they were also hobbled by Defendants’ staggering corporate overhead, related-party

transactions, immense debt service payments and restrictive loan covenants which drained vital

funds from each nursing home.

XI.    KINDRED’S CORPORATE STRUCTURE

       146.    Defendants Kindred Healthcare, Inc., Kindred Healthcare Operating, Inc.;

Kindred Healthcare Services, Inc.; Kindred Nursing Centers, East, LLC; Kindred Nursing

Centers West, LLC; Kindred Nursing Centers South, LLC; and Kindred Nursing Centers North,

LLC directly participated in the false claim violations described above at the subject nursing

homes by:

       a.      requiring Kindred nursing homes to increase their occupancy rates and target high

               acuity residents, whose needs were well beyond the care capabilities of the

               nursing home’s staff;

       b.      directing Kindred’s nursing homes to: (i) recruit and admit high acuity residents

               and increase residents, and (ii) retain residents whose needs exceeded the

               qualification and care capability of the nursing home staff;

       c.      determining and controlling at each Kindred nursing home: (i) the numbers of

               staff and hours of labor at each facility, (ii) the expenditures for labor, (iii) the

               revenue targets, census targets and payor-mix targets, and (iv) resident

               recruitment strategies and discharge practices;

       d.      overriding the decisions of nursing home administrators, department heads and

               licensed nursing staff charged with the legal responsibility for determining the

               staffing necessary to meet the needs of residents; and

       e.      submitting claims for payment on behalf of its nursing homes and centrally

                                                  70
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 72 of 101




               controlling the claims and reimbursement process at each nursing home.

       147.    Further, Defendants and the nursing homes listed in Exhibits “1-2” were the alter

egos of one another, each forming a part of a single entity and acting as an integrated enterprise

and as a single or joint employer. Defendants exerted pervasive and continual control over the

nursing homes listed in Exhibits “1-2” such that the nursing homes were mere agents,

instrumentalities and conduits through which Defendants did business.

       148.    Kindred Healthcare, Inc. filed consolidated financial statements and consolidated

statements of operations of its subsidiaries with the Securities and Exchange Commission. Such

consolidation was proper pursuant to Generally Accepted Accounting Standards because

Kindred Healthcare, Inc. controlled the other named subsidiary entities. More specifically, each

of the wholly-owned nursing homes subsidiary identified in Exhibits “1” and “2” were mere

instrumentalities or conduits through which Kindred Healthcare, Inc. did business.58

       149.    Furthermore, at all pertinent times, Defendants treated the funds of one entity as

the funds of another. Defendants collected, distributed and shared the revenues, profits, and

assets of its nursing homes and continually siphoned all the revenues from each of the individual

nursing homes including those listed in Exhibits “1-2” into a centralized master account.

Additionally, Defendants diverted revenues away from nursing homes to related business

entities. Without control of their revenues and with no significant assets, Kindred’s nursing

homes were entirely dependent on Defendants for their continued existence and ongoing

operations.


58
 For example, in Courchaine v. Kindred Healthcare, Inc, et al., No. MICV 2012-0267, Commonwealth
of Massachusetts Superior Court, Middlesex County, Kindred Healthcare, Inc., Kindred Healthcare
Operating, Inc. and Kindred Nursing Centers East LLC stipulated that they were doing business as
Kindred Transitional Care and Rehabilitation-Malborough and acknowledged that they should be
considered a single entity.


                                                71
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 73 of 101




       150.    Each of Kindred’s nursing homes were grossly undercapitalized with essentially

all cash generated by the nursing homes’ operations swept into accounts controlled by

Defendants. Defendants collected and managed all revenues created by operations of its nursing

homes and controlled all of their expenditures.

       151.    Defendants and the nursing homes portrayed themselves as a single entity,

publicly promoting themselves as a unified nation-wide operation through brochures, marketing

materials, website, communications with the media, as well as correspondence to state licensing

and certification agencies. Kindred Healthcare, Inc. was, at all pertinent times, a vertically-

integrated company that uses “Kindred” as a brand, often branding its facilities by using Kindred

in their name and inserting Kindred’s logo throughout facility policies, procedures, and forms, as

well as the medical records of residents. At all pertinent times, Kindred Healthcare, Inc. held the

trademark for the Kindred logos that are found on virtually all its nursing homes’ signs,

advertisements, medical records, policies, contracts, and websites.

       152.    Defendants also provided a broad range of administrative, consulting, and support

services to Kindred’s nursing homes, including accounting and administrative services, auditing,

compliance services, cost report preparation and audit representation, legal services, operational

consulting and oversight support, and local, state, and federal tax preparation.

       153.    Accordingly, there is and was sufficient unity of interest and ownership among

and between each Defendant and the subject nursing homes, such that the acts of one were for

the benefit of and could be imputed to all others. Further, at all times herein mentioned, each

Defendant acted as the agent and partner of, conspired and participated in a joint venture with the

remaining Defendants. Additionally, in engaging in the conduct described below, Defendants all

acted with the express or implied knowledge, consent, authorization, approval, and/or ratification
                                                  72
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 74 of 101




of their co-Defendants.

                                       COUNT ONE
                     Federal False Claims Act, 31 U.S.C. § 3729(a)(l)(A)

       154.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       155.    This is a claim for treble damages and civil penalties under the False Claims Act, 31

U.S.C. § 3729(a)(l)(A).

       156.    By virtue of the conduct described above, Defendants knowingly, deliberately,

and/or in reckless disregard of the truth presented or caused to be presented to Medicare,

Medicaid and other Government-funded health insurance programs and/or to the contractors that

ran these programs, on behalf of the Government, false or fraudulent claims for the improper

payment or approval of nursing home services.

       157.    Defendants knowingly, deliberately, and/or in reckless disregard of the truth,

supported and continue to support claims to Medicare, Medicaid and other Government funded

health insurance programs and/or to the contractors that ran these programs, on behalf of the

Government, false or fraudulent claims for the improper payment or approval of nursing home

services.

       158.    The United States and its contractors, unaware of the falsity or fraudulent nature

of the claims that the Defendants caused to be submitted, paid for claims that otherwise would

not have been allowed.

       159.    By reason of these payments, the United States has been damaged, and continues

to be damaged, in a substantial amount.

                                       COUNT TWO
                     Federal False Claims Act, 31 U.S.C. § 3729(a)(l)(B)

       160.    Relator re-alleges and incorporates by reference the allegations contained in the

                                                73
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 75 of 101




preceding paragraphs of this Complaint.

       161.    This is a claim for treble damages and civil penalties under the False Claims Act,

31 U.S.C. § 3729(a)(l)(B).

       162.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used false statements material to false or fraudulent claims submitted to

Medicare, Medicaid and other Government funded health insurance programs and/or to the

contractors that ran these programs, on behalf of the Government, false or fraudulent claims for

the improper payment or approval of nursing home services.

       163.    Defendants knowingly, deliberately, and/or in reckless disregard of the truth,

supported and continue to support claims to Medicare, Medicaid and other Government funded

health insurance programs and/or to the contractors that ran these programs, on behalf of the

Government, false or fraudulent claims for the improper payment or approval of nursing home

services.

       164.    The United States and its contractors, unaware of the falsity of the statements

made, used, or caused to be made or used by Defendants, paid for claims that otherwise would

not have been allowed.

       165.    By reason of these payments, the United States has been damaged, and continues

to be damaged, in a substantial amount.

                                      COUNT THREE
                 California False Claims Act, Cal. Gov’t Code § 12651(a)(l)

       166.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       167.    This is a claim for treble damages and civil penalties under the California False

Claims Act. Cal. Gov’t Code, § 12651, et seq.


                                                74
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 76 of 101




       168.    By virtue of conduct described above, Defendants knowingly presented, or caused

to be presented, to the California Medicaid Program (i.e., Medi-Cal), false or fraudulent claims

for improper payment for nursing home services.

       169.    The California Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       170.    By reason of these payments, the California Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                                    COUNT FOUR
         Colorado Medicaid False Claims Act, Colo. Rev. Stat. § 25.5-4-303.5 (l)(a)

       171.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       172.    This is a claim for treble damages and civil penalties under the Colorado

Medicaid False Claims Act, Colo. Rev. Stat. § 25.5-4-303.5, et seq.

       173.    By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Colorado Medicaid Program, false or fraudulent claims for

payment or approval for improper payment for nursing home services.

       174.    The Colorado Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       175.    By reason of these payments, the Colorado Medicaid Program has been damaged,

and continues to be damaged, in a substantial amount.

                                      COUNT FIVE
              Colorado Medicaid False Claims Act, Colo. Rev. Stat. § 25.5-4-303.5 (l)(b)
       176.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       177.    This is a claim for treble damages and civil penalties under the Colorado

                                                75
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 77 of 101




Medicaid False Claims Act, Colo. Rev. Stat. § 25.5-4-303.5, et seq.

       178.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to made or used, false records or statements material to a false or fraudulent claim made

to the Colorado Medicaid Program for improper payment for nursing home services.

       179.    The Colorado Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       180.    By reason of these payments, the Colorado Medicaid Program has been damaged,

and continues to be damaged, in a substantial amount.

                                      COUNT SIX
              Connecticut False Claims Act, Conn. Gen. Stat. § 17B-301b(a)(l)
       181.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       182.    This is a claim for treble damages and civil penalties under the Connecticut False

Claims Act, Conn. Gen. Stat. § 17b-301b, et seq.

       183.    By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Connecticut Medicaid Program, false or fraudulent claims for

improper payment for nursing home services.

       184.    The Connecticut Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       185.    By reason of these payments, the Connecticut Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                                     COUNT SEVEN
              Connecticut False Claims Act, Conn. Gen. Stat. § 17b-301b(a)(2)
       186.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       187.    This is a claim for treble damages and civil penalties under the Connecticut False

                                                76
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 78 of 101




Claims Act, Conn. Gen. Stat. § 17b-301b, et seq.

       188.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to made or used, false records or statements material to a false or fraudulent claim made

to the Connecticut Medicaid Program, false or fraudulent claims for improper payment for

nursing home services.

       189.    The Connecticut Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       190.    By reason of these payments, the Connecticut Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                                    COUNT EIGHT
            Georgia False Medicaid Claims Act, Ga. Code Ann. § 49-4-168.l(a)(l)

       191.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       192.    This is a claim for treble damages and civil penalties under the Georgia False

Medicaid Claims Act, Ga. Code Ann. § 49-4-168.l(a)(l).

       193.    By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Georgia Medicaid Program, false or fraudulent claims for improper

payment for nursing home services.

       194.    Georgia, unaware of the falsity or fraudulent nature of the claims that the

Defendants caused to be submitted, paid for claims that otherwise would not have been allowed.

       195.    By reason of these payments, Georgia has been damaged, and continues to be

damaged, in a substantial amount.

                                    COUNT NINE
           Georgia False Medicaid Claims Act, Ga. Code Ann. § 49-4-168.l(a)(2)

       196.    Relator re-alleges and incorporates by reference the allegations contained in the

                                                77
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 79 of 101




preceding paragraphs of this Complaint.

       197.    This is a claim for treble damages and civil penalties under the Georgia False

Medicaid Claims Act, Ga. Code Ann. § 49-4-168.l(a)(2).

       198.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used false statements material to false or fraudulent claims for improper

payment for nursing home services.

       199.    Georgia, unaware of the falsity of the statements made, used, or caused to be

made or used by Defendants, paid for claims for nursing home services that otherwise would not

have been allowed.

       200.    By reason of these payments, Georgia has been damaged, and continues to be

damaged, in a substantial amount.

                                    COUNT TEN
      Georgia Taxpayer Protection False Claims Act, Ga. Code Ann. § 23-3-121(a)(l)

       201.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       202.    This is a claim for treble damages and civil penalties under the Georgia Taxpayer

Protection False Claims Act, Ga. Code Ann. § 23-3-121(a)(l).

       203.    By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Georgia Medicaid Program, and other Government-funded health

insurance programs, false or fraudulent claims for improper payment for nursing home services.

       204.    Georgia, unaware of the falsity or fraudulent nature of the claims that the

Defendants caused to be submitted, paid for claims that otherwise would not have been allowed.

       205.    By reason of these payments, Georgia has been damaged, and continues to be

damaged, in a substantial amount.


                                                78
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 80 of 101




                                  COUNT ELEVEN
      Georgia Taxpayer Protection False Claims Act, Ga. Code Ann. § 23-3-121(a)(2)

       206.   Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       207.   This is a claim for treble damages and civil penalties under the Georgia Taxpayer

Protection False Claims Act, Ga. Code Ann. § 23-3-121(a)(2).

       208.   By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used false statements to the Georgia Medicaid Program and other

Government-funded health insurance programs material to false or fraudulent claims for

improper payment for nursing home services.

       209.   Georgia, unaware of the falsity of the statements made, used, or caused to be

made or used by Defendants, paid for claims that otherwise would not have been allowed.

       210.   By reason of these payments, Georgia has been damaged, and continues to be

damaged, in a substantial amount.

                                 COUNT TWELVE
 Indiana False Claims and Whistleblower Protection Act, Indiana Code § 5-11-5.5-2(b)(l)

       211.   Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       212.   This is a claim for treble damages and civil penalties under the Indiana False

Claims and Whistleblower Protection Act, Indiana Code § 5-11-5.5.

       213.   By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Indiana Medicaid Program, false or fraudulent claims for improper

payment for nursing home services.

       214.   The Indiana Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendants, paid for claims that otherwise would not have been allowed.

                                               79
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 81 of 101




       215.    By reason of these payments, the Indiana Medicaid Program has been damaged,

and continues to be damaged, in a substantial amount.

                                 COUNT THIRTEEN
 Indiana False Claims and Whistleblower Protection Act, Indiana Code § 5-11-5.5-2(b)(2)

       216.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       217.    This is a claim for treble damages and civil penalties under the Indiana False

Claims and Whistleblower Protection Act, Indiana Code § 5-11-5.5.

       218.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used a false record or statement to obtain payment or approval of a false

claim from the Indiana Medicaid Program for improper payment for nursing home services.

       219.    The Indiana Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

       By reason of these payments, the Indiana Medicaid Program has been damaged, and

continues to be damaged, in a substantial amount.

                                      COUNT FOURTEEN
               Massachusetts False Claims Act, Mass. Ann. Laws Ch. 12, § 5(B)(a)(1)
       220.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       221.    This is a claim for treble damages and civil penalties under the Massachusetts

False Claims Act. Mass. Ann. Laws ch. 12, § 5(B)(a)(l).

       222.    By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Massachusetts Medicaid Program, false or fraudulent claims for

improper payment for nursing home services.

       223.    The Massachusetts Medicaid Program, unaware of the falsity or fraudulent nature

                                                80
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 82 of 101




of the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       224.   By reason of these payments, the Massachusetts Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                                   COUNT FIFTEEN
           Massachusetts False Claims Act, Mass. Ann. Laws Ch. 12, § 5(B)(a)(2)

       225.   Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       226.   This is a claim for treble damages and civil penalties under the Massachusetts

False Claims Act. Mass. Ann. Laws ch. 12, § 5(B)(a)(2).

       227.   By virtue of the conduct described above, Defendants knowingly made, used, or

caused to made or used, a false record or statement material to a claim made to Massachusetts

Medicaid Program, false or fraudulent claims for improper payment for nursing home services.

       228.   The Massachusetts Medicaid Program, unaware of the falsity or fraudulent nature

of the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       229.       By reason of these payments, the Massachusetts Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                                  COUNT SIXTEEN
               Montana False Claims Act, Mont. Code Ann. § 17-8-403(1)(a)

       230.   Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       231.   This is a claim for treble damages and civil penalties under the Montana False

Claims Act. Mont. Code Anno. § 17-8-401, et seq.

       232.   By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Montana Medicaid Program, false or fraudulent claims for nursing

homes services.

                                               81
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 83 of 101




       233.    The Montana Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       234.    By reason of these payments, the Montana Medicaid Program has been damaged,

and continues to be damaged, in a substantial amount.

                                COUNT SEVENTEEN
               Montana False Claims Act, Mont. Code Ann. § 17-8-403(1)(b)
       235.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       236.    This is a claim for treble damages and civil penalties under the Montana False

Claims Act. Mont. Code Anno. § 17-8-401, et seq.

       237.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used false records or statements to get a false claim paid or approved by the

Montana Medicaid Program for nursing homes services.

       238.    The Montana Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       239.    By reason of these payments, the Montana Medicaid Program has been damaged,

and continues to be damaged, in a substantial amount.

                                  COUNT EIGHTEEN
                  Nevada False Claims Act, Nev. Rev. Stat. § 357.040(1)(a)
       240.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       241.    This is a claim for treble damages and civil penalties under the Nevada False

Claims Act. Nev. Rev. Stat. § 357.010, et seq.

       242.    By virtue of the conduct described above, Defendants knowingly caused to be

presented to the Nevada Medicaid Program, false or fraudulent claims for improper payment for

                                                 82
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 84 of 101




nursing home services.

       243.    The Nevada Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       244.    By reason of these payments, the Nevada Medicaid Program has been damaged,

and continues to be damaged, in a substantial amount.

                                  COUNT NINETEEN
                  Nevada False Claims Act, Nev. Rev. Stat. § 357.040(1)(b)
       245.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       246.    This is a claim for treble damages and civil penalties under the Nevada False

Claims Act. Nev. Rev. Stat. § 357.010, et seq.

       247.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used, false records or statements to get a false claim paid or approved by

the Nevada Medicaid Program for nursing home services.

       248.    The Nevada Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       249.    By reason of these payments, the Nevada Medicaid Program has been damaged,

and continues to be damaged, in a substantial amount.

                                    COUNT TWENTY
                North Carolina False Claims Act, N.C. Gen. Stat. § 1-605(a)(l)
       250.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       251.    This is a claim for treble damages and civil penalties under the North Carolina

False Claims Act, N.C. Gen. Stat. § 1-605, et seq.

       252.    By virtue of the conduct described above, Defendants knowingly presented, or


                                                 83
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 85 of 101




caused to be presented to the North Carolina Medicaid Program, false or fraudulent claims for

payment or approval for nursing home services.

       253.    The North Carolina Medicaid Program, unaware of the falsity or fraudulent nature

of the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       254.    By reason of these payments, the North Carolina Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                                COUNT TWENTY-ONE
               North Carolina False Claims Act, N.C. Gen. Stat. § 1-605(a)(2)
       255.    Relator re-alleges and incorporates the allegations contained in the preceding

paragraphs of this Complaint.

       256.    This is a claim for treble damages and civil penalties under the North Carolina

False Claims Act, N.C. Gen. Stat. § 1-605, et seq.

       257.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used, false records or statements to get a false claim paid or approved by

the North Carolina Medicaid Program for nursing home services.

       258.    The North Carolina Medicaid Program, unaware of the falsity or fraudulent nature

of the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       259.    By reason of these payments, the North Carolina Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                               COUNT TWENTY-TW0
 Tennessee Medicaid False Claims Act, Tenn. Code Ann.§ 71-5-182(a)(l)(A) and Tennessee
                  False Claims Act, Tenn. Code Ann. § 4-18-103(a)(l)

       260.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       261.    This is a claim for treble damages and civil penalties under the Tennessee


                                                84
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 86 of 101




Medicaid False Claims Act, and the Tennessee False Claims Act. Tenn. Code Ann. § 71-5-181,

et seq. and Tenn. Code Ann. § 4-18-101, et seq.

       262.    By virtue of the conduct described above, Defendants knowingly caused to be

presented to the Tennessee Medicaid Program, false or fraudulent claims for improper payment

for nursing home services.

       263.    The Tennessee Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       264.    By reason of these payments, the Tennessee Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                             COUNT TWENTY-THREE
Tennessee Medicaid False Claims Act, Tenn. Code Ann. § 71-5-182(a)(l)(B) and Tennessee
                 False Claims Act, Tenn. Code Ann. § 4-18-103(a)(2)

       265.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       266.    This is a claim for treble damages and civil penalties under the Tennessee

Medicaid False Claims Act, and the Tennessee False Claims Act. Tenn. Code Ann. § 71-5-182,

et seq. and Tenn. Code Ann. § 4-18-103, et seq.

       267.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used false records or statements to get a false claim paid or approved by the

Tennessee Medicaid Program for nursing home services.

       268.    The Tennessee Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       269.    By reason of these payments, the Tennessee Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.



                                                85
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 87 of 101




                               COUNT TWENTY-FOUR
          Virginia Fraud Against Taxpayers Act, Va. Code Ann. §8.01-216.3(A)(l)

       270.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       271.    This is a claim for treble damages and civil penalties under the Virginia Fraud

Against Taxpayers Act. Va. Code Ann. §8.01-216.3, et seq.

       272.    By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Virginia Medicaid Program, false or fraudulent claims for improper

payment for nursing home services.

       273.    The Virginia Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       274.    By reason of these payments, the Virginia Medicaid Program has been damaged,

and continues to be damaged, in a substantial amount.

                                COUNT TWENTY-FIVE
          Virginia Fraud Against Taxpayers Act, Va. Code Ann. §8.01-216.3(A)(2)

       275.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       276.    This is a claim for treble damages and civil penalties under the Virginia Fraud

Against Taxpayers Act. Va. Code Ann. §8.01-216-3, et seq.

       277.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used, false records or statements to get a false claim paid or approved by

the Virginia Medicaid Program for nursing home services.

       278.    The Virginia Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       279.    By reason of these payments, the Virginia Medicaid Program has been damaged,


                                                86
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 88 of 101




and continues to be damaged, in a substantial amount.

                              COUNT TWENTY-SIX
     Washington Medicaid Fraud False Claims Act, Rev. Code Wash. § 74.66.020(l)(a)
       280.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       281.    This is a claim for treble damages and civil penalties under the Washington

Medicaid Fraud False Claims Act, Rev. Code Wash. § 48.80.010, et seq.

       282.    By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Washington Medicaid Program, false or fraudulent claims for

payment or approval for nursing home services.

       283.    The Washington Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       284.    By reason of these payments, the Washington Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                            COUNT TWENTY-SEVEN
     Washington Medicaid Fraud False Claims Act, Rev. Code Wash. § 74.66.020(l)(b)
       285.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       286.    This is a claim for treble damages and civil penalties under the Washington

Medicaid Fraud False Claims Act, Rev. Code Wash. § 48.80.010, et seq.

       287.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used, false records or statements to get a false claim paid or approved by

the Washington Medicaid Program for nursing home services.

       288.    The Washington Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.


                                                87
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 89 of 101




       289.    By reason of these payments, the Washington Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                               COUNT TWENTY-EIGHT
                    Wisconsin False Claims Act, Wis. Stat. § 20.931(2)(a)

       290.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       291.    By virtue of the conduct described above, Defendants knowingly presented, or

caused to be presented to the Wisconsin Medicaid Program, false or fraudulent claims for

payment or approval for nursing home services.

       292.    This is a claim for treble damages and civil penalties under the Wisconsin False

Claims Act. Wis. Stat. § 20.931, et seq.

       293.    The Wisconsin Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

       294.    By reason of these payments, the Wisconsin Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

                                COUNT TWENTY-NINE
                    Wisconsin False Claims Act, Wis. Stat. § 20.931(2)(b)
       295.    Relator re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       296.    This is a claim for treble damages and civil penalties under the Wisconsin False

Claims Act. Wis. Stat. § 20.931, et seq.

       297.    By virtue of the conduct described above, Defendants knowingly made, used, or

caused to be made or used, false records or statements to get a false claim paid or approved by

the Wisconsin Medicaid Program for nursing home services.

       298.    The Wisconsin Medicaid Program, unaware of the falsity or fraudulent nature of

                                                88
        Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 90 of 101




the claims caused by Defendants, paid for claims that otherwise would not have been allowed.

        299.       By reason of these payments, the Wisconsin Medicaid Program has been

damaged, and continues to be damaged, in a substantial amount.

XII.    REQUEST FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Relator hereby demands

a trial by jury.

        WHEREFORE, Relator, on behalf of himself, the United States of America and the Qui

Tam States, demands and prays that judgment be entered as follows against the Defendants

under the Federal FCA Counts and under supplemental FCA counts, as follows:

        a.         In favor of the United States against Defendants for treble the amount of damages

to the United States, Medicare, Medicaid and other Government-funded health insurance

programs, from the false or fraudulent claims for improper payment or approval of nursing home

services alleged herein, plus the maximum civil penalties (plus interest) for each false claim

caused to be submitted, for each false record submitted by Defendants, conspiracy to submit

false claims;

        b.         In favor of the United States and/or the Qui Tam States against Defendants for

disgorgement of the profits earned by the Defendants as a result of their false or fraudulent

claims for improper payment or approval of nursing home services alleged herein;

        c.         In favor of Relator for the maximum allowed pursuant to 31 U.S.C. §3730(d) to

include reasonable expenses, attorneys’ fees and costs incurred by Relator;

        d.         For all costs of this Federal FCA civil action;

        e.         In favor of Relator and the United States for such other relief as this Court deems

just and equitable;


                                                    89
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 91 of 101




       f.      In favor of Relator and the Qui Tam States against Defendants in an amount equal

to three times the amount of damages that the Qui Tam States have sustained as a result of the

Defendants’ actions, as well as the statutory maximum penalty against the Defendants for each

violation of each state’s FCA;

       g.      In favor of Relator for the maximum amount allowed as Relator’s share pursuant

to the Qui Tam States’ FCAs as follows: the California False Claims Act, Cal Govt. Code

§12651(a) et seq.; Colorado Medicaid False Claims Act,§ 25.5-4- 303.5, et seq.; Connecticut

False Claims Act For Medical Assistance Programs, § 17b-301, et seq.; Georgia False Medicaid

Claims Act, GA. Code Ann. §49-4-168.1(a)(l) and § 49-4-168.I(A)(2); Georgia Taxpayer

Protection False Claims Act, Ga. Code Ann. § 23-3-121(a)( l ); Georgia Taxpayer Protection

False Claims Act, Ga. Code Ann. § 23-3-121(a)(2); Indiana False Claims and Whistleblower

Protection Act, Indiana Code § 5-11-5.5-2(b)(1); Indiana False Claims and Whistleblower

Protection Act, Indiana Code§ 5-11-5.5-2(b)(2); Massachusetts False Claims Act, Mass. Ann.

Laws Ch. 12,§ 5(B); Massachusetts False Claims Act, Mass. Ann. Laws Ch. 12, § 5(B); Montana

False Claims Act, MCA § 17-8-401, et seq.); Nevada - Submission of False Claims to State or

Local Government, NRS § 357.010, et seq.; North Carolina False Claims Act, N.C. Gen. Stat.§

1-605(a)( l ); North Carolina False Claims Act, N.C. Gen. Stat. § 1-605(a)(2); Tennessee

Medicaid False Claims Act, Tenn. Code Ann.§ 71-5-182(a)(l)(A) and Tennessee False Claims

Act, Tenn. Code Ann. § 4-18-103(a)(l); Tennessee Medicaid False Claims Act, Tenn. Code Ann.

§ 71-5-182(a)(l)(B) and Tennessee False Claims Act, Tenn. Code Ann. § 4-18-103(a)(2);

Virginia Fraud Against Taxpayers Act, Va. Code Ann. § 8.01-216.3(A)(l); Virginia Fraud

Against Taxpayers Act, Va. Code Ann. § 8.01-216.3(A)(2); Washington State Medicaid Fraud

False Claims Act, RCW § 74.66.005, et seq.; and Wisconsin False Claims Act, Wis. Stat. §

20.931(2)(a); and Wisconsin False Claims Act, Wis. Stat. § 20.931(2)(b);

                                               90
       Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 92 of 101




       h.      In favor of the Relator for all costs and expenses associated with the supplemental

claims of the Qui Tam States, including attorney’s fees and costs;

       i.      In favor of the Qui Tam States and Relator for all such other relief as the Court deems

just and proper; and

       j.      Such other relief as this Court deems just and appropriate.

Dated: July 14, 2020
                                                      Respectfully submitted,

                                                      SHEPHERD, FINKELMAN, MILLER
                                                       & SHAH, LLP


                                                      /s/ Nathan C. Zipperian
                                                      Natalie Finkelman Bennett
                                                      James C. Shah
                                                      Nathan C. Zipperian
                                                      Michael P. Ols
                                                      John C. Roberts
                                                      1845 Walnut Street, Suite 806
                                                      Philadelphia, PA 19103
                                                      Telephone: (610) 891-9880
                                                      Facsimile: (866) 300-7367
                                                      Email: nfinkelman@sfmslaw.com
                                                              jshah@sfmslaw.com
                                                              nzipperian@sfmslaw.com
                                                              mols@sfmslaw.com
                                                              jroberts@sfmslaw.com

                                                      James E. Miller
                                                      Laurie Rubinow
                                                      Shepherd, Finkelman, Miller
                                                       & Shah, LLP
                                                      65 Main Street
                                                      Chester, CT 06412
                                                      Telephone: (860) 526-1100
                                                      Facsimile: (866) 300-7367
                                                      Email: jmiller@sfmslaw.com
                                                             lrubinow@sfmslaw.com




                                                 91
Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 93 of 101




                                    Thomas W. Sheridan
                                    Sheridan & Murray, LLC
                                    424 S. Bethlehem Pike, Third Floor
                                    Fort Washington, PA 19034
                                    Telephone: (215) 977-9500
                                    Facsimile: (215) 977-9800

                                    Joseph Trautwein
                                    Joseph Trautwein & Associates, LLC
                                    1777 Sentry Parkway West
                                    Abington Hall, Suite 100
                                    Blue Bell, PA 19422
                                    Telephone: (215) 764-2301
                                    Facsimile: (267) 464-0400

                                    David Marks
                                    Marks, Balette & Giessel, PC
                                    10000 Memorial Dr., Suite 760
                                    Houston, TX 77025
                                    Telephone: (713) 681-3070
                                    Facsimile: (713) 681-2811

                                    Mark DiCello
                                    The DiCello Law Firm
                                    7556 Mentor Ave.,
                                    Mentor, OH 44060
                                    Telephone: (440) 953-8888
                                    Facsimile: (440) 953-9138

                                    Attorneys for Plaintiff-Relator




                               92
Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 94 of 101




                Exhibit 1
                                                    Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 95 of 101




15111    KINDRED TRANSmONAL CARE & REHAII-BIG SPRINGS
15116    KINDRED TRANSITIONAL CARE&REHAB-WHITESBURG GARDENS         105 TEAKWOOD DRIVE                                AL     35801                                                                            Exhibit 1

35094    KACHINA POINT HEALTH CARE & REHAB CENTER                   SOS JACKS CANYON ROAD          SEDONA             l'1.   86351     11/25/05 to 2/1/13     Kindred Nursing Centers West, LLC               Exhibit 1

                                                                                                                                                              Kindred Nursing Centers West, LLC
56260    KINDRED NURSING AND HEALTHCARE -BAYBERRY                   1800 ADOBE STREET              CONCORD            CA     94520     2/6/07 to 12/21/15     California Nursing Centers, LLC Bayberry Care   Exhibit!
                                                                                                                                                              Center, LLC

5son     KINDRED TRANSITIONAL CARE AND REHAB-CHERRY                 3575 SOUTH WASHINGTON STREET   ENGLEWOOD          co     80110    11/2.5/05 to 5/31/14    Kindred Nursing Centers West, LLC               Exhibit!
 75185   ANDREW HOUSE HEALTHCARE                                    66CLINICDR                     NEW BRITAIN        CT     06051    11/2.5/05 to 5/1/13                                                     Exhibit 1
115115   SPECIALTY CARE OF MARIETTA                                 26TOWERRD                      MARIETTA           GA     30060     11/25/05 to 2013                                                       Exhibit 1
115120   SAVANNAH HEALTHCARE AND REHABILITATION CENTER              815 EAST 63 STREET             SAVANNAH           GA     31405     11/25/05 to 2013                                                       Exhibit 1
115132   KINDRED TRANSmONAL CARE AND REHAB - ABERCORN               11800 ABERCORN STREET          SAVANNAH           GA     31419    11/25/05 to 4/30/14     Kindred Nursing Centers, LP                     Exhibit 1
115360   KINDRED TRANSITIONAL CARE AND REHAB- LAFAYETTE             110 BRANDYWINE BOULEVARD       FAYETTEVILLE       GA     30214    11/25/05 to 12/21/15    Lafayette Health care Centers, Inc.             Exhibit!

135051   KINDRED NURSING & REHAB - CANYON WEST                      2814 SOUTH IN DIANA AVENUE     CALDWELL           ID     83605    11/25/05 to 12/21/15    Kindred Nursing Centers West, LLC               Exhibit 1
155188   KINDRED TRANSITIONAL CARE AND REHAB-GREENFIELD             200 GREEN MEADOWS DR           GREENFIELD         IN     46140    11/2.5/05 to 12/21/15   Kindred Nursing Centers, LP                     Exhibit 1
155193   KINDRED TRANSITIONAL CARE AND REHAB-GREENWOOD              377 WESTRIDGE BLVD             GREENWOOD          IN     46142    11/2.5/05 to 12/21/15   Kindred Nursing Centers, LP                     Exhibit 1
155218   KINDRED TRANSmONAL CARE AND REHABILITATION-DYER            2300 GREAT LAKES DR            DYER               IN     46311    11/2.5/05 to 12/21/15   Kindred Nursing Centers, LP                     Exhibit 1
155219   REGENCY PLACE OF SOUJli SEND                               52654 N IRONWOOD RD            SOUTH BEND         IN     46635      11/2.5/05 to 8/5/13                                                   Exhibit 1
155222   KINDRED TRANSITIONAL CARE AND REHAB-KOKOMO                 429 W LINCOLN RD               KOKOMO             IN     46902    11/2.5/05 to 12/21/15   Kindred Nursing Centers, LP                     Exhibit 1
155242   MUNCIE HEALTH & REHABILITATION CENTER                      4301 N WALNUT ST               MUNCIE             IN     47303     11/25/05 to 5/15/13                                                    Exhibit 1
155243   REGENCY PLACE OF LAFAYETTE                                 300 WINDY HILL DR              LAFAYETTE          IN     47905      11/25/05 to 8/5/13                                                    Exhibit 1
155265   KINDRED TRANSITIONAL CARE AND REHAB-WEDGEWOOD              101 POTTERS LN                 CLARKSVILLE        IN     47129    11/25/05 to 12/21/15    Kindred Nursing Centers, LP                     Exhibit 1
155272   KINDRED TRANSITIONAL CARE AND REHAB-CASTLETON              5226 E 82ND ST                 INDIANAPOLIS       IN     462.50   11/2.5/05 to 12/21/15   Kindred Nursing Centers, LP                     Exhibit!
155312   KINDRED TRANSITIONAL CARE AND REHAB-INDIAN CREEK           240 BEECHMONT DR               CORYDON            IN     47112    11/2.5/05 to 12/21/15   Kindred Nursing Centers, LP                     Exhlbltl
155378   PARKWOOD HEALTH CARE CENTER                                1001 N GRANT ST                LEBANON            IN     46052      11/25/05 to 5/1/13                                                    Exhibit 1
155426   ROYAL OAKS HEALTH CARE AND REHABILITATION CENTER           3500 MAPLE AVE                 TERRE HALITE       IN     47804     11/25/05 to 5/1/13                                                     Exhibit 1
155474   KINDRED NURSING AND REHABILITATION-BREMEN                  316 WOODIES LN                 BREMEN             IN     46506     11/25/05 to 4/30/14    Kindred Nursing Centers, LP                     Exhibit 1
155484   KINDRED TRANSITIONAL CARE AND REHAB-SOUTHWOOD              2222 MARGARET AVE              TERRE HAUTE        IN     47802    11/2.5/05 to 12/21/15   Kindred Nursing Centers, LP                     Exhibit 1
155488   KINDRED TRANSITIONAL CARE AND REHAB-ROLLING HILLS          3625 ST JOSEPH RO              NEW ALBANY         IN     47150    11/2.5/05 to 12/21/15   Kindred Nursing Centers, LP                     Exhibit 1
155496   KINDRED NURSING AND REHABILITATION VALLEY VIEW             333 W MISHAWAKA RD             ELKHART            IN     46517    11/25/05 to 12/21/15    Kindred Nursing Centers, LP                     Exhibit 1
155657   KINDRED TRANSITIONAL CARE AND REHAB-HARRISON               150 BEECHMONT DR               CORYDON            IN     47112    11/25/05 to 12/21/15    Kindred Nursing Centers, LP                     Exhibit 1
155659   KINDRED TRANSmONAL CARE AND REHAB-SELLERSBURG              7823 OLD HWY # 60              SELLERSBURG        IN     47172    11/25/05 to 12/21/15    Kindred Nursing Centers, LP                     Exhibit!
155670   ANGEL RIVER HEALTH AND REHABILITATION                      5233 ROSEBUD LN                NEWBURGH           IN     47630     11/25/05 to 8/5/13                                                     Exhibit 1
185089   KINDRED TRANSITIONAL CARE ANO REHABILITATION ROSEWOOD      550HIGHST.                     BOWLING GREEN      KY     42101     11/25/05 to 3/31/14                                                    Exhibit 1
185118   KINDRED NURSING AND REHABILITATION-WOODLAND                1117 WOODLAND DRIVE            ELI2ABETHTOWN      KY     42701     11/25/05 to 3/31/14                                                    Exhibit 1
185120   KINDRED TRANSITIONAL CARE AND REHABILITATION - HILLCREST   3740 OLD HARTFORD RD           OWENSBORO          KY     42303     11/25/05 to 3/31/14                                                    Exhibit 1
185127   KINDRED NURSING AND REHABILITATION-DANVILLE                642 NORTH THIRD STREET         DANVILLE           KY     40422     11/25/05 to 3/31/14    Kindred Nursing Centers, LP                     Exhibit 1
185142   HERITAGE MANOR HEALTH CARE CENTER                          401 INDIANAAVE                 MAYFIELD           KY     42066    11/2.5/05 to 12/21/15   Kindred Nursing Centers, LP                     Exhibit 1
185287   KINDRED NURSING AND REHABILITATION-HARRODSBURG             853 LEXINGTON ROAD             HARRODSBURG        KY     40330     11/2.5/05 to 3/31/14   Kindred Nursing Centers, LP                     Exhibit 1
225133   KINDRED TRANSmONAL CARE & REHAB-BLUEBERRY HILL             75 BRIMBAL AVENUE              BEVERLY            MA     01915     11/25/05 to 5/1/14     Kindred Nursing Centers East, LLC               Exhibit 1
225210   KINDRED NURSING & REHABILITATION-RIVER TERRACE             1675 NORTH MAIN STREET         LANCASTER          MA     01523     11/25/05 to 5/31/14    Kindred Nursing Centers East, LLC               Exhibit 1
225230   KINDRED NURSING & REHAB CENTER - GREAT BARRINGTON          148 MAPLE AVENUE               GREAT BARRINGTON   MA     01230     11/25/05 to 6/30/14    Kindred Nursing Centers East, LLC               Exhibit 1
225242   KINDRED TRANSITIONAL CARE & REHAB-WESTBOROUGH              5 COLONIAL DRIVE               WESTBOROUGH        MA     01581    11/25/05 to 12/21/15    Kindred Nursing Centers East, LLC               Exhibit 1
225263   KINDRED TRANSITIONAL CARE & REHABILllATION-OUINCY          11 MCGRATH HIGHWAY             QUINCY             MA     02169     11/25/05 to 6/30/14    Kindred Nursing Centers East, LLC               Exhibit 1
225320   KINDRED TRANSmONAL CARE & REHAB-EAGLE POND                 1 LOVE LANE                    SOUTH DENNIS       MA     02660    11/25/05 to 12/21/15    Kindred Nursing Centers East, LLC               Exhibit 1
225322   SACHEM SKILLED NURSING & REHABILITATION CENTER             66 CENTRAL STREET              EAST BRIDGEWATER   MA     02333     11/25/05 to 6/1/13                                                     Exhibitl
                                                                                                                                                                                                                          Page 1
                                                  Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 96 of 101




225326   BOLTON MANOR NURSING & REHABILITATION CENTER
225332   COUNTRY REHABILITATION & NURSING CENTER                        180 LOW STREET              NEWBURYPORT        MA   01950                                                                Exhibit 1
225435   COLONY HOUSE NURSING & REHABILITATION CENTER                   277 WASHINGTON STREET       ABINGTON           MA   02351                                                                Exhibit 1
225444   KINDRED NURSING & REHAB-BLUE HILLS AL2HEIMER'S                 1044 PARK STREET            STOUGHTON          MA   02072                          Kindred Nursing Centers East, LLC     Exhibit 1
225456   KINDRED NURSING AND REHABILITATION-DEN-MAR                     44 SOUTH STREET             ROCKPORT           MA   01966                          Kindred Nursing Centers East, LLC     Exhibit l
225461   KINDRED TRANSITTONAL CARE & REHAB-FRANKLIN                     130 CHESTNUT STREET         FRANKLIN           MA   02038                          Kindred Nursing Centers East, LLC     Exhibit l
225483   KINDRED NURSING AND REHABILITATION-OAKWOOD                     11 PONTIAC AVENUE           WEBSTER            MA   01570                          Kindred Nursing Centers East, LLC     Exhibit l

                                                                                                                                                           Kindred Nursing Centers, East, LlC
225512   KINDRED TRANSITIONAL CARE & REHABIUTA-FORESTVIEW               SO INDIAN NECK ROAD         WAREHAM            MA   02571   3/15/06 to 12/21/15                                          Exhibit l
                                                                                                                                                           Forestview Nursing, UC

225516   ELIOT HEALTHCARE CENTER                                        168 WEST CENTRAL STREET     NATICK             MA   01760    11/25/05 to 5/1/13                                          Exhibit l
225536   KINDRED TRANSITTONAL CARE & REHAB-HARRINGTON                   160 MAIN STREET             WALPOLE            MA   02081   11/25/05 to 12/21/15   Kindred Nursing Centers East, LLC     Exhibit l
225549   KINDRED NURSING & REHABILITATION-BRIGHAM                       77 HIGH STREET              NEWBURYPORT        MA   01950   11/25/05 to 12/31/13   Kindred Nursing Centers East, LLC     Exhibit 1

                                                                                                                                                           Kindred Nursing Centers, East, LLC
225719   KINDRED TRANSITIONAL CARE & REHAB-HIGHGATE                     10 CAREMATRIX DRIVE         DEDHAM             MA   02026   3/15/06 to 12/21/15                                          Exhibit 1
                                                                                                                                                           Highgate Nursing, LLC

                                                                                                                                                           Harborlights Nursing, LLC
225737   KINDRED NURSING & REHABILITATION-HARBORLIGHTS                  804 EAST 7TH STREET         BOSTON             MA   02127   3/15/06 to 12/21/15                                          Exhibit 1
                                                                                                                                                           Kindred Nursing Centers, East, LLC

265288   TABLEROCK HEALTJ-iCARE                                         276 FOUNTAIN LANE           KIMBERLING CITY    MO   65686     11/25/05 to 1/1/11                                         Exhibit 1
345002   KINDRED TRANSITIONAL CARE & REHAB-CVPRESS POINTE               2006 S 16TH ST              WILMINGTON         NC   28401    11/25/05 to 4/3D/14   Kindred   Nursing Centers East, LLC   Exhlbltl
345003   KINDRED TRANSITIONAL CARE & REHAB-SILAS CREEK                  3350 SILAS CREEK PARKWAY    WINSTON-SALEM      NC   27103    11/25/05 to 4/30/14   Kindred   Nursing Centers East, LLC   Exhibit 1
345053   KINDRED TRANSITIONAL CARE & REHAB-PETTIGREW                    1515 W PETTIGREW ST         DURHAM             NC   27705    11/25/05 to 4/30/14   Kindred   Nursing Centers East, LLC   Exhibit l
345077   KINDRED TRANSITIONAL CARE & REHAB-SUNNYBROOK                   25 SUNNYBROOK RD            RALEIGH            NC   27610    11/25/05 to 4/30/14   Kindred   Nursing Centers East, LLC   Exhibitl
345104   KINDRED NURSING & REHABILITATION-ZEBULON                       509 W GANNON AVE            ZEBULON            NC   27597    11/25/05 to 4/30/14   Kindred   Nursing Centers East, LLC   Exhibit 1
345254   KINDRED TRANSITIONAL CARE & REHAB-MONROE                       1212 EAST SUNSET DR         MONROE             NC   28112    11/25/05 to 4/30/14   Kindred   Nursing Centers East, LLC   Exhibit 1
345336   GUARDIAN CARE OF ROANOKE RAPIDS                                305 FOURTEENTH STREET       ROANOKE RAPIDS     NC   27870     11/25/05 to 5/1/13                                         Exhibit 1
345344   KINDRED NURSING & REHABILITATION-HENDERSON                     280 SOUTH BECKFORD DR       HENDERSON          NC   27536   11/25/05 to 12/21/15   Kindred Nursing Centers East, LLC     Exhibit 1
345375   KINDRED NURSING & REHAB-SCOTLAND NECK                          920 JR HIGH SCHOOL RD       SCOTLAND NECK      NC   27874     11/25/05 to 8/5/13                                         Exhibit 1
305018   DOVER REHABIUITATION AND LIVING CENTER                         307 PLAZA DRIVE             DOVER              NH   03820     11/25/05 to 5/1/13                                         Exhibit 1
305020   KINDRED NURSING AND REHABILITATION-HANOVER TERRACE             49 LYME ROAD                HANOVER            NH   03755    11/25/05 to 6/30/14                                         Exhibit 1
295006   LAS VEGAS HEALTHCARE AND REHAB CENTER                          2832 S. MARYLAND PARKWAY    LAS VEGAS          NV   89109   11/25/05 to 12/19/12                                         Exhibit 1
365329   KINDRED NURSING AND REHABILITATION-COMMUNITY                   175 COMMUNITY DRIVE         MARION             OH   43302   11/25/05 to 12/21/15   Kindred Nursing Centers East, LLC     Exhibit 1
365435   KINDRED TRANSITIONAl CARE & REHAB-LOGAN                        300 ARLINGTON AVENUE        LOGAN              OH   43138    11/25/05 to 4/30/14   Kindred Nursing Centers East, LLC     Exhibit 1
365636   KINDRED TRANSITIONAL CARE & REHAB-PICKERINGTON                 1300 HILL ROAD NORTH        PICKERINGTON       OH   43147    11/25/05 to 4/30/14   Kindred Nursing Centers East, LLC     Exhibit 1
365644   KINDRED TRANSITIONAL CARE & REHAB-WINCHESTER PLACE             36 LEHMAN DR                CANAL WINCHESTER   OH   43110    11/25/05 to 4/30/14   Kindred Nursing Cente~ East, 11.C     Exhibitl
365694   KINDRED TRANSITIONAL CARE AND REHABIUITATION - CHIWCOTJ-iE     60 MARIETTA ROAD            CHILllCOTJ-iE      OH   45601    11/25/05 to 5/1/13                                          Exhibltl
365920   KINDRED NURSING AND REHABILITATION - LEBANON                   700 MONROE ROAD             LEBANON            OH   45036    11/25/05 to 4/30/14   Kindred Nursing Centers East, LLC     Exhibltl
366225   KINDRED NURSING & REHAB - STRATFORD                            7000 COCHRAN ROAD           GLENWILLOW         OH   44139    2/8/11 to 12/21/15    KND Development 51, LLC               Exhibit 1
395237   KINDRED TRANSITIONAL CARE AND REHABILITATION-WYOMISSING        1000 EAST WYOMISSING BLVD   READING            PA   19611    11/25/05 to 6/30/14                                         Exhibit 1
445075   MADISON HEALTJ-iCARE AND REHABIUITATION CENTER                 431 LARKIN SPRING RD        MADISON            TN   37115    11/25/05 to 8/14/13                                         Exhibitl
445136   KINDRED NURSING AND REHABILITATION-MASTERS                     278 DRY VALLEY RD           ALGOOD             TN   38501    11/25/05 to4/30/14    Kindred   Nursing Centers, LP         Exhibit 1
445245   KINDRED NURSING AND REHABILITATION-MARYVILLE                   1012 JAMESTOWN WAY          MARYVILLE          TN   37803   11/25/05 to 12/21/15   Kindred   Nursing Centers, LP         Exhibit 1
445253   KINDRED NURSING AND REHABILITATION -LOUDON                     1520 GROVE ST BOX 190       LOUDON             TN   37774   11/25/05 to 12/21/15   Kindred   Nursing Centers, LP         Exhibit 1
445286   KINDRED NURSING AND REHABILITATION- FAIRPARK                   307 N FIFTI-i ST BOX 5477   MARYVILLE          TN   37801   11/25/05 to 12/21/15   Kindred   Nursing Centers, LP         Exhibit l
445297   KINDRED HEALTH AND REHABILITATION-NORTI-iHAVEN                 3300 BROADWAY NE            KNOXVILLE          TN   37917   11/25/05 to 12/21/15   Kindred   Nursing Centers, LP         Exhibit 1
465006   WASATCH VALLEY REHABILITATION                                  2200 EAST 3300 SOUTH        SALT LAKE CITY     UT   84109   11/25/05 to 10/31/09                                         Exhibit 1
465055   KINDRED TRANSITTONAL CARE AND REHABILITATION-FEDERAL HEIGHTS   41 SOUTH 900 EAST           SALT LAKE CITY     UT   84102     11/25/05 to 1/1/13                                         Exhibitl

465064   KINDRED NURSING AND REHABILITATON -ST GEORGE                   1032 EAST 100 SOUITH        STGEORGE           UT   84770   11/25/05 to 6/30/14    Kindred Nursing Centers West, LLC     Exhibit 1

465110   CROSSLANDS REHABILITATION AND HEALTHCARE CENTER                575 EAST 11000 SOUTH        SANDY              UT   84070    11/25/05 to 1/1/13                                          Exhibit 1
                                                                                                                                                                                                             Page2
                                                   Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 97 of 101




495241   KINDRED NURSING ANO REHABIUTATION-RIVER POINTE            4142 BONNEY ROAD                         VA                                  Kindred Nursing Centers East, LLC     Exhibit 1
475003   KINDRED TRAN5mONAL CARE & REHAB BIRCHWOOD TERRACE         43 STARR FARM RD            BURLINGTON   VT   05408                                                                Exhibitl
475030   STARR FARM NURSING CEfl!ITR                               98 STARR FARM RD            BURLINGTON   VT   0S4D8                          Starr Fann Partnership                Exhibit 1
505304   KINDRED TRANSmONAL CARE & REHAB - RAINIER VISTA           920 12TH AVENUE SOUTHEAST   PUYALLUP     WA   98372   11/25/0S to S/31/14    Kindred Nursing Centers West, 1.1.C   Exhibit 1

505347   KINDRED TRANSITIONAL CARE & REHAB CEfl!ITR- LAKEWOOD       11411 BRIDGEPORT WAY       TACOMA       WA   98499   11/25/05 to 12/21/15   Kindred Nursing Centers West, 1.1.C   Exhibit 1

                                                                                                                                                KINDRED NURSING CENTERS LIMITED
525420   KENNEDY PARK NURSING AND REHAB CENTER                     6001 ALDERSON ST            SCHOFIELD    WI   54476    11/25/05 to 2/1/13                                          Exhlbltl
                                                                                                                                                PARTNERSHIP
525482   KINDRED NURSING AND REHA&-BURLINGTON {MOUNT CARMEL MEDICAL 6n ESTATE ST               BURLINGTON   WI   53105   11/25/05 to 5/31/14    Kindred Nursing Centers, LP           Exhibit 1
535013   KINDRED TllANSITlONAL CARE AND REHABIUTAilON-OlffiNNE      3128 BOXELDER DRIVE        OiEYENNE     WY   82001    11/25/05 to 9/8/15    Kindred Nursing Centers West, 1.1.C   Exhibitl




                                                                                                                                                                                                  Page3
Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 98 of 101




                Exhibit 2
                                                             Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 99 of 101




Exhibit 2- Kindred Nursing Homes Names (Fadfitles for Which Additional Staffing Data Is Required)




 15151 KINDRED TRANSITIONAL CARE & RaiABlUT AnON-MOBILE
 35070 KINDRED TRANSITIONAL CARE AND REHAB-NORTHWEST                                                1919 WEST MEDICAL STIIEET      TUCSON               85704                                                                       Exhibit 2
 35086 KINDRED NURSING AND REHABIUTATION-HAOENDA                                                    660 SOUTH CORONADO DRIVE       SIERRA VISTA    A2   85635   11/25/05 to 12/21/15   Kindred Nursing Centers West. LLC            Exhiblt2

 55042 ALTA VISTA HEALTHCARE                                                                        9020 GARFIELD STREET           RIVERSIDE       CA   92503   11/25/05 to 1/20/10    Riverside Hawthorne & Wellness Center, LLC   Exhlbit2
 55252 KINDRED HEALTHCARE CENTER OF ORANGE                                                          920 WEST LA VETA STREET        ORANGE          CA   92868   11/25/05 to ll/1/09                                                 Exhibit2
                                                                                                                                                                                       Care Center of Rossmoor, LLC
 56327 KINDRED TIIANSmONAL CARE & REHAB- WALNUT CREEK {CARE cer-mR OF ROSSMOOR)                     1224 ROSSMOOR PARKWAY          WALNUT CREEK    CA   94595    2/6/07 to 12/21/15                                                 Exhlblt2
                                                                                                                                                                                       CNC, LLC

                                                                                                                                                                                       Pacific Coast care Center, UC
555090 KINDRED NURSlNG AND TRANSrTIONAL CARE-PAOFIC COAST                                           720 EAST ROMIE LANE            SAUNAS          CA   93901    2/6/(IJ to 12/21/15   C.lifomia NU"5ing Center,, UC                Exh<bit2
                                                                                                                                                                                       Kindred Nursing Centers West. LLC

555256 CAUFORNIAN CARE CENTER                                                                       2211 MOUNT VERNON AVENUE       BAKERSFIELD     CA   93306   11/25/05 to 12/14/09                                                Exhlblt2
555356 KINDRED TIIANSmONAL CARE AND REHAB· CANYONWOOD                                               2120 BENTON DRIVE              REDDING         CA   96003   11/25/05 to 12/21/15   Kindred Nu"5lng Centers West, LLC            Exhiblt2

555416 KINDRED TRANSITIONAL CARE AND REHAII-FODTHILL                                                401 W. ADA AVE.                GLENDORA        CA   91741   11/25/05 to 12/21/15   Foothill Nursing Company Partnership         Exhibit2

555754 KINDRED TRANSmONAL CARE AND REHABILrTATION-VILLA                                             1586 W. SAN MARCOS BLVD        SAN MARCOS      CA   92069   11/25/05 to 12/21/15   Kindred Nursing Centers West, LLC            Exh1M2

 65001 KINDRED NURSING AND REHABILITATION-AURORA                                                    10201 EAST THIRD AVENUE        AURORA          co   80010   11/25/05 to 12/21/15   Kindred Nursing Centers West, UC             Exhiblt2
 65196   KINDRED HEALTHCARE AND REHABILITATION CENTER OF NORTHGLENN                                 401 MALLEY DRIVE               NORTHGLENN      co   80233    11/25/05 to 4/9/13                                                 Exhlbit2
 7S011   KINDRED TRANSmONAL CARE & REHAB-WINDSOR                                                    581 POQUONOCK AVE              WINDSOR         CT   06095   11/25/05 to 12/21/lS   Kindred Nursing Centers East, LLC            Exhibit2
 75195   KINDRED TIIANSmONAL CARE & REHAB-PARKWAY PAVILION                                          1157 ENFIELD ST                ENFIELD         CT   06082   11/25/05 to 6/30/14    Kindred Nursing Centers East, UC             Exhibit2
 7S196   CROSSINGS EAST CAMPUS, THE                                                                 78 VIETS ST EXTENSION          NEW LONDON      CT   06320   11/25/05 to 6/30/14    Kindred Nursing Centers East, UC             Exhlblt2
135019 KINDRED NURSING & REHAB· NAMPA                                                               404 NORTH HORTON STREET        NAMPA           ID   83651   11/25/05 to 12/21/15   Kindred Nursing Centers West. UC             ExhlbU2

135021 KINDRED TRANSrTIONAL CARE & REHAB· LEWISTON                                                  3315 8TH STREET                LEWISTON        ID   83501   11/25/05 to 12/21/lS   Kindred Nursing Centers West, LLC            Exhiblt2
135077 BOISE HEALTH AND REHABILITATION CENTER                                                       1001 SOUTH HILTON STREET       BOISE           ID   8370S    11/25/05 to 4/9/13                                                 Exhibit2
135093 KINDRED NURSING & REHAB - ASPEN PARK                                                         420 ROWE STREET                MOSCOW          ID   83843   11/25/05 to 12/21/15   Kindred Nursing Centers West, LLC            Exhibit2
155133   KINDRED TIIANSrTIONAL CARE AND REHAB-COLUMBUS                                              2100 MIDWAY ST                 COLUMBUS        IN   47201   11/25/05 to 12/21/lS   Kindred Nursing Centers, LP                  Exhibit2
1S5501   KINDRED NURSING AND REHABIUTATION-MEADOWVALE                                               1529 W LANCASTER ST            BLUFFTON        IN   46714    11/25/05 to 4/30/14   Kindred Nursing Centers, LP                  Exhlbit2
185146   FOUNTAIN ORCl.l: CARE & REHABIUTATION CENTER                                               200 GLENWAY ROAD               WINCHESTER      KY   40391   11/25/05 to S/15/13                                                 Exhibit2
185179   NORTHFIELD CENTRE FOR HEALTH & REHABIUTATION                                               6000 HUNTING RD.               LOUISVILLE      KY   40222    11/25/05 to 4/1/13                                                 Exhibit2
185196   KINDRED NURSING AND REHABIUTATION-BASHFORD                                                 3535 BARDSTOWN ROAD            LOUISVILLE      KY   40218   11/25/05 to 12/21/15   Kindred Nursing Centers, LP                  Exhibit 2
18S209   KINDRED NURSING AND REHABIUTATION-RIVERSIDE                                                190 EAST HWY.136               CALHOUN         KY   42327   11/25/05 to 3/31/14    Kindred Nursing Centers, LP                  Exhiblt2
185294   KINDRED NURSING AND REHABILrTATION·MAPLE                                                   515 GREENE DRIVE               GREENVILLE      KY   42345   11/25/05 to 12/21/15   Kindred Nursing Centers, LP                  Exhiblt2
185408   LIBERTY CARE AND REHABIUTATION CENTER                                                      616 S WALLACE WILKINSON BLVD   LIBERTI         KY   42539    11/25/05 to 8/5/13                                                 Exhibit 2
225170   KINDRED NURSING AND REHABILITATION-WALDEN                                                  785 MAIN STREET                WEST CONCORD    MA   01742    11/25/05 to 6/30/14   Klndred Nursing Centers East, LLC            Exhibit 2
225185   KINDRED NURSING & REHABIUTATION-COUNTRY GARDENS                                            2045 GRAND ARMY HIGHWAY        SWANSEA         MA   02777    11/2S/05 to 6/30/14   Kindll!:d Nursing Centers East, UC           Exhibit 2
225222   NEWTON AND WELLEStEY AIZHEJMER CENTER                                                      694 WORCESTER RD               WELLESLEY FMS   MA   02181    11/25/05 to S/1/13                                                 Exhlbit2
225227   KINDRED NURSING & REHABILrrATION-HILLCREST                                                 94 SUMMER STREET               FITCHBURG       MA   01420   11/25/05 to 5/31/14    Kindred Nursing Centers East, UC             Exhlblt2
225309   LEDGEWOOD REHABILrTATION & SKILLED NURSING CENTER                                          87 HERRICK STREET              BEVERLY         MA   01915   11/25/05 to 12/21/15                                                Exhiblt2
225370   KINDRED TIIANSmONAL CARE & REHAB-HAMMERSMITH                                               73 CHESTNUT STREET             SAUGUS          MA   01906   11/25/05 to 5/31/14    Kindred Nursing Centers East, LLC            Exhlblt2
                                                                                                                                                                                       Kindred Nursing Centers, East, LLC
225445 KINDRED NURSING AND REHABILITATION-BRAINTREE                                                 1102 WASHINGTON STREET         BRAINTREE       MA 02184     3/15/06 to 12/21/15                                                 Exhibit 2
                                                                                                                                                                                       Braintree Nursing, LlC
225453 KINDRED TRANSrTIONAL CARE & REHAB-CRAWFORD                                                   273 OAK GROVE AVENUE           FALL RIVER      MA 02723     11/25/05 to 6/30/14    Klndred Nursing Centers East, LLC            Exhlbit2


                                                                                                                                                                                                                                                Page 1
                                                           Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 100 of 101




225465   KINDRED NURSING & REttASIIJTATION-HAUMARK
225469   LAUREL RIDGE REHAB AND SKILLED CARE CENTER                         174 FOREST HILLS STREET         BOSTON           MA   02130                                                                            Exhlbit2
225486   PRESENTATION NURSING & REHABIIJTATION CENTER                       10 BELLAMY STREET               BOSTON           MA 02135                                                                              Exhiblt2
225567   SEACOAST NURSING & REHABIIJTATION CENTER INC                       292 WASHINGTON STREET           GLOUCESTER       MA 01930                                                                              Exhibit2
                                                                                                                                                                 Kindred Nursing Centers, East, LLC
225587 KINDRED NURSING AND REHABIIJTATION-TOWER HILL                        ONE MEADOWBROOK WAY             CANTON           MA 02021     3/15/06 to 12/21/15                                                      Exhibit2
                                                                                                                                                                 Tower Hill Nursing, LLC

                                                                                                                                                                 Kindred Nursing Centers, East, LLC
225642 .KINDRED TRANSITIONAL CARE & REHAIKOUNTRY ESTATES                    1200 SUFFIELD STREET            AGAWAM           MA   01001   3/15/06 to 12/21/15                                                      Exhibit2
                                                                                                                                                                 Country Estates Nursing, LLC

                                                                                                                                                                 Kindred Nursing Centers, East. U.C
225668 KINDRED TRANSmONAl CARE & REHAB-THE MEADOWS                          111 HUNTOON MEMORIAL HIGHWAY    ROCHDALE         MA   01542    3/15/06 to 9/3/13                                                       Exhlbit2
                                                                                                                                                                 Meadows Nursing, LLC

                                                                                                                                                                 Kindred Nursing Centers, East,, UC
225674 KINDRED TRANSmONAl CARE & REHABILITATION-AVERY                       100 WEST STREET                 NEEDHAM          MA 02194     3/15/06 to 12/21/15                                                      Exhlbit2
                                                                                                                                                                 Avery Manor Nursing, LLC

                                                                                                                                                                 Kindred Nursing Centers, East, UC
225723 KINDRED TRANSmONAL CARE AND REHAB-HIGHLANDER                         1748 HIGHLAND AVENUE            FALL RIVER       MA 02720     3/15/06 to 12/21/15                                                      Exhibit2
                                                                                                                                                                 Highlander Nursing, LLC

                                                                                                                                                                 Kindred Nursing Centers East, LLC
225749 KINDRED NURSING & REHABIIJTATION-LAUREL LAKE                         620 LAUREL STREET               LEE              MA   01238   3/15/06 to 12/21/15                                                      Exhibit2
                                                                                                                                                                 Laurel Lake Health and Rehabllltadon, LLC
205062 BREWER REHAB AND LIVING CENTER                                       74 PARKWAY SOUTH                BREWER           ME   04412    11/25/05 to 7/1/13                                                      Exhlbit2
205077 AUGUSTA REHABILITATION CENTER                                        188 EASTERN AVE                 AUGUSTA          ME   04330    11/25/05 to 7/1/13                                                      Exhibit2
205078 WINSHIP GREEN NURSING CENTER                                         51 WINSHIP ST                   BATH             ME   04530    11/25/05 to 7/1/13                                                      Exhibit 2
275030 KINDRED TRANSrrlONAl CARE & REHAB- PARK PLACE                        1500 32ND ST S                  GREATFALLS       MT   59405   11/25/05 to 12/21/15   Kindred Nursing Centers We5t, UC                  Exhibit2
345049   KINDRED TRANSrrlONAl CARE & REHAB-RALEIGH                          616 WADE AVENUE                 RAlEIGH          NC   27605    11/25/05 to 4/30/14   Kindred Nursing Centers East, LLC                 Exhibit 2
345081   KINDRED TRANSmONAL CARE & REHAB-ROSE MANOR                         4230 NORTH ROXBORO ROAD         DURHAM           NC   27704   11/25/05 to 12/21/15   Kindred Nursing Centers East, UC                  Exhiblt2
345159   KINDRED NURSING & REHABIIJTATION-UNCOLN                            1410 EAST GASTON ST             LINCOLNTON       NC   28092   11/25/05 to 4/30/14    Kindred Nursing Centers East, LLC                 Exhibit 2
345162   REHABILITATION AND HEALTH CENTER OF GASTONIA                       416 N HIGHLAND ST               GASTONIA         NC   28052    11/25/05 to 5/1/13                                                      Exhibit2
345359   KINDRED TRANSmONAL CARE & REHAB-AHOSKIE                            604 STOKES STREET EAST          AHOSKIE          NC   27910    11/25/05 to 8/5/13                                                      Exhibit 2
345365   KINSTON HEALTHCARE AND REHABILITATION CENTER                       907 CUNNINGHAM RD               KINSTON          NC   28501    11/25/05 to 5/1/13                                                      Exhibit2

                                                                                                                                                                 Kindred Healthcare Operating. Inc.
285049 HOMESTEAD NURSING & REHABILITATION CENTER                            4735 SOUTH 54TH STREET          LINCOLN          NE   68516     11/25/05 to 2010                                                       Exhlblt2
                                                                                                                                                                 Homestead Health and Rehabilitation Center, LLC

305005   KINDRED TRANSITIONAL CARE & REHABIIJTATION-GREENBRIAR              55 HARRIS ROAD                  NASHUA           NH   03062   11/25/05 to 12/21/15                                                     Exhiblt2
295045   TORREY PINES CARE CENTER                                           17015. TORREY PINES DRM         LAS VEGAS        NV   89146   11/25/05 to 12/19/12                                                     Exhiblt2
365673   KINDRED TRANSITIONAL CARE AND REHABIIJTATION - FRANKLIN WOODS      2770 CLIME ROAD                 COLUMBUS         OH   43223   11/25/05 to 4/30/14    Kindred Nursing Centers East, U.C                 Exhlblt2
365713   KINDRED TRANSmONAl CARE & REHAB-LAKEMED                            70 NORMANDY DR                  PAINESVILLE      OH   44077   11/25/05 to 12/21/15   Personacare of Ohio, Inc.                         Exhibit2
365770   KINDRED NURSING & REHABIIJTATION-CAMBRIDGE                         1471 WILLS CREEK VALLEY DRIVE   CAMBRIDGE        OH   43TIS   11/25/05 to 4/30/14    Kindred Nursing Centers East, LLC                 Exhibit2
365880   COSHOCTON HEAlTH & REHABIIJTATION CENTER                           100 SOUTH WHJTEWOMAN STREET     COSHOCTON        OH   43812    11/25/05 to S/1/13                                                      Exhibit2
385189   KINDRED NURSING AND REHABIIJTATION -SUNNYSIDE                      4515 SUNNYSIDE ROAD SE          SALEM            OR   97302   11/25/05 to 5/31//14                                                     Exhlblt2
44s1n    KINDRED NURSING AND REHABIIJTATION-SMITH COUNTY                    112 HEAlTH CARE DR              CARTHAGE         TN   37030   11/25/05 to 12/21/15   Kindred Nursing Centers, LP                       Exhlbit2
465009 KINDRED NURSING & REHABIIJTATION - WASATCH CARE                      3430 HARRISON BOULEVARD         OGDEN            UT   84403   11/25/05 to 6/30/14    Kindred Nursing Centers West, LLC                 Exhlblt2
495068 HARBOUR POINTE M & R CENTER                                          1005 HAMPTON BLVD               NORFOLX          VA   23507    11/25/05 to 5/1/13                                                      Exhibit2
495086 KINDRED TCC AND REHABILITATION-BAY POINTE                            1148 FIRST COLONIAL RD          VIRGINIA BEACH   VA   23454   11/25/05 to 12/21/15   Kindred Nursing Centers East, LlC                 Exhibit2
505204 QUEEN ANNE HEALTHCARE                                                2717 DEXTER AVENUE NORTH        SEATTLE          WA   98109    11/25/05 to 4/9/13                                                      Exhibit2
505206 KINDRED TRANSrrlONAL CARE & REHAB CTR VANCOUVER                      400 EAST 33RD STREET            VANCOUVER        WA   98663   11/25/05 to 12/21/15   Kindred Nursing Centers West, LLC                 Exhibit2



                                                                                                                                                                                                                               Page 2
                                                         Case 2:16-cv-00683-KSM Document 62 Filed 07/14/20 Page 101 of 101




505214 KINDRED NURSING AND REHABILITATION -ARDEN                          16357 AURORA AVENUE NORTH   SEATTLE        WA 98133     11/25/05 to 12/21/15   Kindred Nursing Centers West, LLC             Exhibit 2

505223 BEWNGHAM HEALTH CARE AND REHABILITATION SERVICE                    1200 BIRCHWOOD AVENUE       BEWNGHAM       WA   98225    11/25/05 to 4/9/13                                                  Exhlbit2

505294 KINDRED TRANSmONAL CARE & REHAB CTR - BEACON HILL                  128 BEACON HILL DRIVE       LONGVIEW       WA 98632     11/25/05 to 6/30/14    Kindred Nursing Centers West, LLC             Exhibit 2

525330 KINDRED NURSING AND REHAB-MIDDLETON VILLAGE                        6201 ELMWOOD AVE            MIDDLETON      WI   53562   11/25/05 to 6/30/14    Pe,sonaCare of Wisconsin, Inc.                Exhibit 2
525389 KJNDREO NURSlNG AND REHABlUTATIDN-NORTll RIDGE                     1445 N 7TH ST               MANITOWOC      WI   54220   11/25/05 to 5/31/14    KJndred Nursing Centers, lP                   Exhibit2

525407 FOX RIVER NURSING AND REHAB CENTER (COLONY OAXS CARE CENTER)       601 N BRIARCUFF DR          APPIETON       W1   54915    11/25/05 to 2/1/13    KINDRED NURSING CENTERS LIMITED PARTNERSHIP   Exhibit2

525410 KINDRED TRANSmONAL CARE AND R E ~ E W                              729 PARK ST                 ANTIGO         W1   54409   11/25/05 to 5/31/14    Kindred Nursing Centers, LP                   Exhibit2
525481 VALLHAVEN CARE CENTER                                              125 BYRD AVE                NEENAH         W1   54956   11/25/05 to 2/1/13                                                   Exhibit2
535037 SAGE VIEW CARE CENTER                                              1325 SAGE STREET            ROCK SPRINGS   WY   82901   11/25/05 to 1/31/13                                                  Exhiblt2




                                                                                                                                                                                                                   Page3
